 

 
Exhibit 10.82
 
 
 
 
TIVO INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Trustee
 
INDENTURE
 
Dated as of March 10, 2011
 
4.00% CONVERTIBLE SENIOR NOTES DUE 2016
 
    

 

--------------------------------------------------------------------------------

 

 
 

 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
PAGE
ARTICLE 1
 
Definitions
 
Definitions
8
Rules of Construction
14
ARTICLE 2
 
The Securities
 
Form and Dating
14
Execution and Authentication
15
Registrar, Paying Agent and Conversion Agent
16
Paying Agent to Hold Money in Trust
16
Holder Lists
16
Transfer and Exchange
16
Replacement Securities
17
Outstanding Securities
17
Securities Held by the Company or an Affiliate
18
Temporary Securities
18
Cancellation
18
Defaulted Interest
18
CUSIP Numbers
19
Deposit of Moneys
19
Book-Entry Provisions for Global Securities
19
Special Transfer Provisions
20
Restrictive Legends
21
Ranking
22
ARTICLE 3
 
Redemption and Repurchase
 
No Redemption; No Sinking; No Defeasance
22
Repurchase at Option of Holder Upon a Fundamental Change
22
ARTICLE 4
 
Covenants
 
Payment of Securities
26
Maintenance of Office or Agency
26
Rule 144A Information and Annual Reports
27
Compliance Certificate
27
Stay, Extension and Usury Laws
28
Corporate Existence
28
Notice of Default
28
Further Instruments and Acts
28
Additional Interest
28
ARTICLE 5
 
Successors
 
When Company May Merge, Etc.
29
Successor Substituted
30
ARTICLE 6
 
Defaults and Remedies
 
Events of Default
30


 

--------------------------------------------------------------------------------

 

Acceleration
32
Other Remedies
33
Waiver of Past Defaults
33
Control by Majority
34
Limitation on Suits
34
Rights of Holders to Receive Payment and to Convert Securities
34
Collection Suit by Trustee
35
Trustee May File Proofs of Claim
35
Priorities
35
Undertaking for Costs
35
ARTICLE 7
 
Trustee
 
Duties of Trustee
36
Rights of Trustee
37
Individual Rights of Trustee
38
Trustee’s Disclaimer
38
Notice of Defaults
38
Compensation and Indemnity
38
Replacement of Trustee
39
Successor Trustee by Merger, Etc.
40
Eligibility; Disqualification
40
ARTICLE 8
 
Discharge of Indenture
 
Termination of the Obligations of the Company
40
Application of Trust Money
41
Repayment to Company
41
Reinstatement
41
ARTICLE 9
 
Amendments
 
Without Consent of Holders
41
With Consent of Holders
42
Revocation and Effect of Consents
43
Notation on or Exchange of Securities
43
Trustee Protected
44
Effect of Supplemental Indentures
44
ARTICLE 10
 
Conversion
 
Conversion Privilege
44
Conversion Procedure and Payment Upon Conversion
44
Cash in Lieu of Fractional Shares
46
Taxes on Conversion
46
Company to Provide Common Stock
46
Adjustment of Conversion Rate
47
No Adjustment
53
Adjustments of Prices
54
Adjustments for Tax Purposes
55
Notice of Adjustment
55
Notice of Certain Transactions
55
Effect of Reclassifications, Consolidations, Mergers, Binding Share Exchanges or
Sales on Conversion Privilege
55


 

--------------------------------------------------------------------------------

 

Trustee’s Disclaimer
57
Rights Distributions Pursuant to Shareholders’ Rights Plans
57
Increased Conversion Rate Applicable to Certain Securities Surrendered in
Connection with Make-Whole Fundamental Changes
57
ARTICLE 11
 
Concerning the Holders
 
Action by Holders
60
Proof of Execution by Holders
60
Persons Deemed Absolute Owners
60
ARTICLE 12
 
Holders’ Meetings
 
Purpose of Meetings
61
Call of Meetings by Trustee
61
Call of Meetings by Company or Holders
61
Qualifications for Voting
61
Regulations
62
Voting
62
No Delay of Rights by Meeting
63
ARTICLE 13
 
Miscellaneous
 
Notices
63
Communication by Holders with Other Holders
64
Certificate and Opinion as to Conditions Precedent
64
Statements Required in Certificate or Opinion
64
Rules by Trustee and Agents
65
Non-Business Days
65
Duplicate Originals
65
Governing Law; Waiver of Jury Trial
65
No Adverse Interpretation of Other Agreements
65
Successors
65
Separability
66
Table of Contents, Headings, Etc
66
Calculations in Respect of the Securities
66
No Personal Liability of Directors, Officers, Employees or Shareholders
66
Force Majeure
66
Set-Off of Withholding Taxes
66
U.S.A. Patriot Act
67

 

 

--------------------------------------------------------------------------------

 

 
EXHIBITS
Exhibit A    Form of Global Security
Exhibit B-1A    Form of Private Placement Legend (Securities)
Exhibit B-1B    Form of Private Placement Legend (Common Stock)
Exhibit B-2    Form of Legend for Global Security
Exhibit C    Form of Notice of Transfer Pursuant to Registration Statement

 

--------------------------------------------------------------------------------

 

 
 

 

--------------------------------------------------------------------------------

 

 
INDENTURE, dated as of March 10, 2011, between TiVo Inc., a Delaware corporation
(the “Company”), and Wells Fargo Bank, National Association, a national banking
association organized under the laws of the United States, as trustee (the
“Trustee”).
Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company's 4.00% Convertible
Senior Notes due 2016 (the “Securities”).
 
ARTICLE 1
Definitions
Section 1.01. Definitions.
 
“Additional Interest” means all amounts, if any, payable pursuant to Sections
4.09(a) and 6.02(b), as applicable.
“Additional Interest Notice” has the meaning set forth in Section 4.09(e).
“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.
“Applicable Price” has the meaning set forth in Section 10.15(d).
“Averaging Period” has the meaning set forth in Section 10.06(e).
“Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal or State
law for the relief of debtors, or any analogous foreign law applicable to the
Company or its Subsidiaries, as the case may be.
“Board of Directors” means the board of directors of the Company or any
committee thereof authorized to act for it hereunder.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.
“Business Day” means any day other than a Saturday, a Sunday or a day in which
the Federal Reserve Bank of New York is authorized or recognized by law or
executive order to close or be closed.
“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.
“Change in Control” shall be deemed to have occurred at such time as:
(a)any “person” or “group” (as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act) files a Schedule TO or any schedule, form or report under
the Exchange Act disclosing that such person or group has become the “beneficial
owner” (as that term is used in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% or more of the total outstanding voting power of all classes
of the Company's Capital Stock entitled to vote generally in the

 

--------------------------------------------------------------------------------

 

election of directors (“Voting Stock”); or
 
(b)there occurs a sale, transfer, lease, conveyance or other disposition of all
or substantially all of the consolidated property or assets of the Company to
any “person” or “group” (as those terms are used in Sections 13(d) and 14(d) of
the Exchange Act), including any group acting for the purpose of acquiring,
holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) under the Exchange Act; or
 
(c)any transaction or series of related transactions occurs in connection with
which (whether by means of merger, exchange, liquidation, tender offer,
consolidation, combination, reclassification, recapitalization, acquisition or
otherwise) all of the Common Stock is exchanged for, converted into, acquired
for or constitutes solely the right to receive other securities, other property,
assets or cash, but excluding any merger, exchange, tender offer, consolidation
or acquisition of the Company with or by another Person pursuant to which the
Persons that “beneficially owned,” directly or indirectly, the shares of the
Company's Voting Stock immediately prior to such transaction “beneficially own,”
directly or indirectly, immediately after such transaction, shares of the
surviving, continuing or acquiring corporation's Voting Stock representing at
least a majority of the total outstanding voting power of all outstanding
classes of Voting Stock of the surviving, continuing or acquiring corporation in
substantially the same proportion vis-à-vis each other as such ownership
immediately prior to such transaction; or
 
(d)the Company is liquidated or dissolved or the holders of the Company's
Capital Stock approve any plan or proposal for the Company's liquidation or
dissolution.
 
Notwithstanding the foregoing, a transaction or transactions described in clause
(a), clause (b) or clause (c) above shall not constitute a “Change in Control”
if:
(i) at least 90% of the consideration received or to be received by holders of
the Common Stock (other than cash payments for fractional shares or pursuant to
statutory appraisal rights) in connection with such transaction or transactions
consists of common stock, ordinary shares, American depositary receipts or
American depositary shares and any associated rights listed and traded on The
Nasdaq Global Market or another U.S. national securities exchange or automated
inter-dealer quotation system (or which will be so listed and traded when issued
or exchanged in connection with such consolidation or merger); and
(ii) as a result of such transaction or transactions, the Securities become
convertible into or exchangeable for such consideration pursuant to Section
10.12.
“Clause A Distribution” has the meaning set forth in Section 10.06(c).
“Clause B Distribution” has the meaning set forth in Section 10.06(c).
“Clause C Distribution” has the meaning set forth in Section 10.06(c).
“Closing Sale Price” on any date means:
(i)the closing sale price per share of the Common Stock or any other security
for which a Closing Sale Price must be determined (or if no closing per share
sale price is reported, the average of the bid and ask prices or, if more than
one in either case, the average of the average bid and the average ask prices)
on such date on the principal U.S. national or regional securities exchange on
which the Common Stock or such other security is listed;

 

--------------------------------------------------------------------------------

 

(ii)if the Common Stock or such other security is not listed on a U.S. national
or regional securities exchange on such date, the last quoted sale price for the
Common Stock or such other security in the over-the-counter market on such date
as reported by Pink OTC Markets Inc. or a similar organization; or
 
(iii)if the Common Stock or such other security is not so quoted, the closing
sale price shall be the price determined by a nationally recognized independent
investment banking firm retained by the Company for such purpose calculated on
the basis of the fair market value of such share of Common Stock or other
security.
The Closing Sale Price will be determined without reference to after-hours or
extended market trading.
“Common Stock” means the common stock, par value $.001 per share, of the Company
at the date of this Indenture, subject to Section 10.12.
“Common Stock Private Placement Legend” has the meaning set forth in Section
2.17.
“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor.
The foregoing sentence shall likewise apply to any such successor or subsequent
successor.
“Company Order” means a written request or order signed on behalf of the Company
by an Officer and delivered to the Trustee.
“Conversion Agent” has the meaning set forth in Section 2.03.
“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified in the first
paragraph of Section 10.02(a).
“Conversion Notice” means a “Conversion Notice” in the form attached as
Attachment 2 to the Form of Security attached hereto as Exhibit A.
“Conversion Rate” shall initially be 89.6359 shares of Common Stock per $1,000
principal amount of Securities, subject to adjustment as provided in Article 10.
“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time its corporate trust business shall be administered,
which office as of the date hereof is located at 707 Wilshire Blvd. 17th Floor,
Los Angeles, CA 90017, Attention: Corporate Trust Services; provided that, for
purposes of Sections 2.03 and 4.02, such office shall be located at 608 2nd
Ave., South Minneapolis, MN 55479, Attention: Bondholders Communications , or
such other address as the Trustee may designate from time to time by notice to
the Holders and the Company, or the principal corporate trust office of any
successor Trustee (or such other address as such successor Trustee may designate
from time to time by notice to the Holders and the Company).
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
“Depositary” means The Depository Trust Company, its nominees and successors.
“Distributed Property” has the meaning set forth in Section 10.06(c).

 

--------------------------------------------------------------------------------

 

“Effective Date” has the meaning set forth in Section 10.15(a).
“Event of Default” has the meaning set forth in Section 6.01.
“Ex-Date” means the first date on which the Common Stock trades on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question from the Company
or, if applicable, from the seller of Common Stock on such exchange or market
(in the form of due bills or otherwise) as determined by such exchange or
market.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Expiration Date” has the meaning set forth in Section 10.06(e).
“Fundamental Change” shall be deemed to occur upon the occurrence of either a
Change in Control or a Termination of Trading.
“Fundamental Change Notice” has the meaning set forth in Section 3.02(b).
“Fundamental Change Repurchase Date” has the meaning set forth in Section
3.02(a).
“Fundamental Change Repurchase Price” has the meaning set forth in Section
3.02(a).
“Fundamental Change Repurchase Right” has the meaning set forth in Section
3.02(a).
“Global Security” has the meaning set forth in Section 2.01.
“Holder” means a Person in whose name a Security is registered on the
Registrar's books.
“Indenture” means this Indenture as amended or supplemented from time to time.
“Initial Purchaser” means UBS Securities LLC.
“Interest Payment Date” means March 15 and September 15 of each year, beginning
on September 15, 2011.
“Issue Date” means March 10, 2011.
“Make-Whole Applicable Increase” has the meaning set forth in Section 10.15(b).
“Make-Whole Conversion Period” has the meaning set forth in Section 10.15(a).
“Make-Whole Fundamental Change” means an event described under clause (a), (b)
or (c) of the definition of Change of Control after giving effect to any
exceptions to or exclusions from such definition (including, without limitation,
the exception described in the paragraph immediately following such clauses),
but without regard to the exclusion set forth in clause (c) of such definition.
“Maturity Date” means March 15, 2016.
“Maximum Conversion Rate” has the meaning set forth in Section 10.15(b)(v).
“Merger Event” has the meaning set forth in Section 10.12.

 

--------------------------------------------------------------------------------

 

“Non-U.S. Holder” means a Holder that is not treated as a United States person
for U.S. federal income tax purposes as defined under Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended from time to time.
“Notice of Default” has the meaning set forth in Section 6.01.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Financial Officer, the Chief
Accounting Officer, any Vice President, the Treasurer, any Assistant Treasurer,
the Secretary or any Assistant Secretary of the Company.
“Officer's Certificate” means a certificate signed by one Officer of the Company
and delivered to the Trustee.
“Opinion of Counsel” means a written opinion from legal counsel who may be an
employee of or counsel for the Company, or other counsel reasonably acceptable
to the Trustee.
“Participants” has the meaning set forth in Section 2.15(a).
“Paying Agent” has the meaning set forth in Section 2.03.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.
“Physical Security” has the meaning set forth in Section 2.01.
“Preliminary Offering Memorandum” means the Preliminary Offering Memorandum of
the Company, dated March 8, 2011, relating to the Securities.
“Purchase Agreement” means the purchase agreement dated as of March 8, 2011
between the Company and the Initial Purchaser relating to the offer and sale of
the Securities.
“record date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock (or other security)
have the right to receive any cash, securities or other property or in which
Common Stock (or other applicable security) is exchanged for or converted into
any combination of cash, securities or other property, the date fixed for
determination of holders of Common Stock (or other security) entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).
“Reference Property” has the meaning set forth in Section 10.12.
“Registrar” has the meaning set forth in Section 2.03.
“Regular Record Date” for interest payable in respect of any Security on any
Interest Payment Date means the March 1 or September 1 (whether or not a
Business Day), as the case may be, immediately preceding such Interest Payment
Date.
“Repurchase Notice” means a “Repurchase Notice” in the form attached as
Attachment 3 to the form of Security attached hereto as Exhibit A.
“Repurchase Upon Fundamental Change” has the meaning set forth in Section
3.02(a).
“Resale Restriction Termination Date” has the meaning set forth in Section 2.17.

 

--------------------------------------------------------------------------------

 

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the Corporate Trust Office of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person's knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.
“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act.
“Rule 144A” means Rule 144A under the Securities Act.
“SEC” means the Securities and Exchange Commission.
“Securities” has the meaning set forth in the Preamble.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Securities Agent” means any Registrar, Paying Agent or Conversion Agent.
“Security Private Placement Legend” has the meaning set forth in Section 2.17.
“Significant Subsidiary” with respect to any Person means any Subsidiary of such
Person that constitutes a “significant subsidiary” within the meaning of Rule
1-02(w) of Regulation S-X under the Exchange Act.
“Spin-Off” has the meaning set forth in Section 10.06(c).
“Subsidiary” means:
(i) a corporation a majority of whose Capital Stock with voting power, under
ordinary circumstances, to elect directors is at the time, directly or
indirectly, owned by the Company, by one or more subsidiaries of the Company or
by the Company and one or more of its subsidiaries; or
(ii) any other Person (other than a corporation) in which the Company, one or
more of its subsidiaries, or the Company and one or more of its subsidiaries,
directly or indirectly, at the date of determination thereof, own at least a
majority ownership interest.
“Termination of Trading” shall be deemed to occur if shares of Common Stock (or
other common stock, ordinary shares, American depositary receipts or American
depositary shares into which the Securities are then convertible) are not listed
for trading on The Nasdaq Global Market or another U.S. national securities
exchange or automated inter-dealer quotation system.
“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as
amended and in effect from time to time.
“Trading Day” means a day on which:
(i) trading in the Common Stock (or other security for which a Closing Sale
Price must be determined) generally occurs on The Nasdaq Global Market or, if
the Common Stock (or such other security) is not then listed on The Nasdaq
Global Market, on the principal other U.S. national or regional

 

--------------------------------------------------------------------------------

 

securities exchange on which the Common Stock (or other such security) is then
listed or, if the Common Stock (or such other security) is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock (or such other security) is then traded; and
 
(ii) a Closing Sale Price for the Common Stock is available on such securities
exchange or market; provided that if the Common Stock (or other security for
which a Closing Sale Price must be determined) is not so listed or traded,
“Trading Day” means a Business Day.
 
“Trigger Event” has the meaning set forth in Section 10.06(c).
“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor. The foregoing sentence shall likewise apply to any such successor or
subsequent successor.
“Valuation Period” has the meaning set forth in Section 10.06(c).
“Voting Stock” has the meaning set forth in under the definition
of Change in Control.
Section 1.02. Rules of Construction.Unless the context otherwise requires:
(i)a term has the meaning assigned to it;
 
(ii)an accounting term not otherwise defined has the meaning assigned to it in
accordance with U.S. generally accepted accounting principles in effect from
time to time;
 
(iii)“or” is not exclusive;
 
(iv)“including” means “including without limitation;”
 
(v)words in the singular include the plural and in the plural include the
singular;
 
(vi)provisions apply to successive events and transactions;
 
(vii)the term “interest” means any interest payable under the terms of the
Securities, including Additional Interest, if any, payable pursuant to Sections
4.09(a) and 6.02(b), unless the context otherwise requires;
 
(viii)the term “principal” means the principal of any Security payable under the
terms of such Securities, unless the context otherwise requires;
 
(ix)“herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subdivision of
this Indenture; and
 
(x)references to currency shall mean the lawful currency of the United States of
America, unless the context requires otherwise.
ARTICLE 2
The Securities
Section 2.01. Form and Dating. The Securities and the Trustee's certificate of
authentication shall be substantially in the form set forth in Exhibit A, which
is incorporated in and forms a part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange

 

--------------------------------------------------------------------------------

 

rule or usage; provided that such notations, legends or endorsements are in a
form reasonably acceptable to the Company. Each Security shall be dated the date
of its authentication.
 
The Securities shall be issued initially in the form of one or more global
securities, substantially in the form set forth in Exhibit A (each Security in
such form, a “Global Security”), deposited with the Trustee, as custodian for
the Depositary, registered in the name of the Depositary or a nominee thereof,
duly executed by the Company and authenticated by the Trustee as hereinafter
provided and bearing the legends set forth in Exhibits B-1A and B-2. The
aggregate principal amount of each Global Security may from time to time be
increased or decreased by adjustments made on the records of the Trustee and the
Depositary.
Securities issued in exchange for interests in a Global Security pursuant to
Section 2.15 may be issued in the form of permanent certificated Securities in
registered form in substantially the form set forth in Exhibit A (each, a
“Physical Security”) and, if applicable, bearing any legends required by Section
2.17.
Section 2.02 Execution and Authentication. One duly authorized Officer shall
sign the Securities for the Company by manual or facsimile signature.
 
A Security's validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.
A Security shall not be valid until duly authenticated by the manual signature
of the Trustee. The signature shall be conclusive evidence that the Security has
been authenticated under this Indenture.
Upon a Company Order, the Trustee shall authenticate Securities for original
issue in the aggregate principal amount of $150,000,000 plus up to an additional
$22,500,000 aggregate principal amount pursuant to the Initial Purchaser's
option to purchase additional Securities, as provided in the Purchase Agreement.
The aggregate principal amount of Securities outstanding at any time may not
exceed $150,000,000 plus up to an additional $22,500,000 aggregate principal
amount pursuant to the Initial Purchaser's option to purchase additional
Securities, as provided in the Purchase Agreement, subject to the immediately
succeeding paragraph and except for Securities authenticated and delivered in
lieu of lost, destroyed or wrongfully taken Securities pursuant to Section 2.07.
The Company may, without the consent of Holders of the Securities, increase the
aggregate principal amount of Securities outstanding by issuing additional
Securities in the future with the same CUSIP number and on the same terms and
conditions as the Securities initially issued hereunder, except for any
difference in the issue price and interest accrued prior to the issue date of
the additional Securities; provided that such additional Securities must be
fungible with the Securities initially issued hereunder for U.S. federal income
tax purposes. The Securities initially issued hereunder and any such additional
Securities shall rank equally and ratably and shall be treated as a single
series of debt securities for all purposes under this Indenture.
Upon a Company Order, the Trustee shall authenticate Securities, including
Securities not bearing the Security Private Placement Legend, to be issued to
the transferees when sold pursuant to an effective registration statement under
the Securities Act as set forth in Section 2.16(b) or when not otherwise
required under this Indenture to bear the Security Private Placement Legend.
The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication

 

--------------------------------------------------------------------------------

 

by the Trustee includes authentication by such authenticating agent. An
authenticating agent so appointed has the same rights as a Securities Agent to
deal with the Company and its Affiliates.
If a Company Order pursuant to this Section 2.02 has been, or simultaneously is,
delivered, then any instructions by the Company to the Trustee with respect to
endorsement, delivery or redelivery of a Security that is a Global Security
shall be in writing but need not comply with Section 13.03 and need not be
accompanied by an Opinion of Counsel.
The Securities shall be issuable only in registered form without interest
coupons and only in denominations of $1,000 principal amount and any integral
multiple thereof.
Section 2.03 Registrar, Paying Agent and Conversion Agent.The Company shall
maintain, or shall cause to be maintained, (i) an office or agency in
Minneapolis, MN, where Securities may be presented for registration of transfer
or for exchange (“Registrar”), (ii) an office or agency in Minneapolis, MN,
where Securities may be presented for payment (“Paying Agent”) and (iii) an
office or agency in Minneapolis, MN, where Securities may be presented for
conversion (“Conversion Agent”). The Registrar shall keep a register of the
Securities and of their transfer and exchange. The Company may appoint or change
one or more co-registrars, one or more additional paying agents and one or more
additional conversion agents without notice and may act in any such capacity on
its own behalf. The term “Registrar” includes any co-registrar; the term “Paying
Agent” includes any additional paying agent; and the term “Conversion Agent”
includes any additional conversion agent.
 
The Company shall enter into an appropriate agency agreement with any Securities
Agent not a party to this Indenture. Such agency agreement shall implement the
provisions of this Indenture that relate to such Securities Agent. The Company
shall notify the Trustee of the name and address of any Securities Agent not a
party to this Indenture. If the Company fails to maintain a Registrar, Paying
Agent or Conversion Agent, the Trustee shall act as such.
The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.
Section 2.04 Paying Agent to Hold Money in Trust. Each Paying Agent shall hold
in trust for the benefit of the Holders or the Trustee all moneys held by the
Paying Agent for the payment of the Securities, and shall notify the Trustee in
writing of any Default by the Company in making any such payment. While any such
Default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and account for any funds so paid by it.
Upon payment over to the Trustee, the Paying Agent shall have no further
liability for such money. If the Company acts as Paying Agent, it shall
segregate and hold as a separate trust fund all money held by it as Paying
Agent.
Section 2.05 Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Holders. If the Trustee is not the Registrar, the Company shall
furnish, or shall cause to be furnished, to the Trustee at least five Business
Days before each Interest Payment Date and at such other times as the Trustee
may request in writing a list, in such form and as of such date as the Trustee
may reasonably require, of the names and addresses of Holders appearing in the
security register of the Registrar.
Section 2.06 Transfer and Exchange. Subject to Sections 2.15 and 2.16 hereof,
where Securities are presented to the Registrar with a request to register their
transfer or to exchange them for an equal principal amount of Securities of
other authorized denominations, the Registrar shall register the transfer or
make the exchange if its requirements for such transaction are met. To permit
registrations of transfer and exchanges, the Trustee shall authenticate
Securities at the Registrar's written request or upon the Trustee's receipt of a
Company Order therefor. The Company, the Registrar or the Trustee, as the case
may be, shall not be required to register the transfer of or exchange any
Security for which a Repurchase Notice has been delivered, and not withdrawn, in
accordance with this Indenture, except if the Company

 

--------------------------------------------------------------------------------

 

has defaulted in the payment of the Fundamental Change Repurchase Price with
respect to such Security or to the extent that a portion of such Security is not
subject to such Repurchase Notice.
 
No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge that may be imposed in connection
with any transfer, exchange or conversion of Securities, other than exchanges
pursuant to Sections 2.07, 2.10, 3.02, 9.04 or 10.02, in each case, not
involving any transfer.
Section 2.07 Replacement Securities. If the Holder of a Security claims that the
Security has been mutilated, lost, destroyed or wrongfully taken, the Company
shall issue and the Trustee shall authenticate, at the Holder's expense, a
replacement Security upon surrender to the Trustee of the mutilated Security, or
upon delivery to the Trustee of evidence of the loss, destruction or theft of
the Security satisfactory to the Trustee and the Company. In the case of a lost,
destroyed or wrongfully taken Security, indemnity (including in the form of a
bond) must be provided by the Holder, at the Holder's expense, that is
reasonably satisfactory to the Trustee and the Company to indemnify and hold
harmless the Company, the Trustee or any Securities Agent from any loss that any
of them may suffer if such Security is replaced.
 
In case any such mutilated, lost, destroyed or wrongfully taken Security has
become due and payable, the Company in its discretion may, instead of issuing a
new Security, pay the amounts due in respect of such Security as provided
hereunder.
Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.
Section 2.08 Outstanding Securities. Securities outstanding at any time are all
the Securities authenticated by the Trustee except for those converted, those
cancelled by it, those delivered to it for cancellation and those described in
this Section 2.08 as not outstanding. Except to the extent provided in Section
2.09, a Security does not cease to be outstanding because the Company or one of
its Subsidiaries or Affiliates holds the Security.
 
If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.
If the Paying Agent (in the case of a Paying Agent other than the Company)
holds, on a Fundamental Change Repurchase Date or the Maturity Date, money
sufficient to pay the aggregate Fundamental Change Repurchase Price or principal
amount (plus accrued and unpaid interest, if any), as the case may be, with
respect to all Securities to be repurchased or paid on such Fundamental Change
Repurchase Date or the Maturity Date, as the case may be, in each case, payable
as herein provided on such Fundamental Change Repurchase Date or the Maturity
Date, then (unless there shall be a Default in the payment of such aggregate
Fundamental Change Repurchase Price or principal amount, or of such accrued and
unpaid interest), except as otherwise provided herein, on and after such date
such Securities shall be deemed to be no longer outstanding, interest on such
Securities shall cease to accrue, and such Securities shall be deemed to be paid
whether or not such Securities are delivered to the Paying Agent. Thereafter,
all rights of the Holders of such Securities shall terminate with respect to
such Securities, other than the right to receive the Fundamental Change
Repurchase Price or principal amount, as the case may be, plus, if applicable,
such accrued and unpaid interest, in accordance with this Indenture.
If a Security is converted in accordance with Article 10 then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security
unless there shall be a Default in the payment or delivery of the

 

--------------------------------------------------------------------------------

 

consideration payable and/or deliverable hereunder upon such conversion (except
that any such Security will remain outstanding for the purpose of receiving any
interest or other amounts due following such conversion as set forth in this
Indenture).
Section 2.09 Securities Held by the Company or an Affiliate. In determining
whether the Holders of the required aggregate principal amount of Securities
have concurred in any direction, waiver or consent, Securities owned by the
Company or any of its Subsidiaries or Affiliates shall be considered as though
not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in conclusively relying on any such direction, waiver
or consent, only Securities that a Responsible Officer of the Trustee actually
knows are so owned shall be so disregarded. Securities so owned which have been
pledged in good faith may be considered to be outstanding for purposes of this
Section 2.09 if the pledgee establishes, to the satisfaction of the Trustee, the
pledgee's right so to concur with respect to such Securities and that the
pledgee is not, and is not acting at the direction or on behalf of, the Company,
any other obligor on the Securities, an Affiliate of the Company or an Affiliate
of any such other obligor. In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee. Upon request of the
Trustee, the Company shall furnish to the Trustee promptly an Officer's
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of any of the above described Persons;
and, subject to Section 7.01 and Section 7.02, the Trustee shall be entitled to
accept such Officer's Certificate as conclusive evidence of the facts therein
set forth and of the fact that all Securities not listed therein are outstanding
for the purpose of any such determination.
 
Section 2.10 Temporary Securities. Until definitive Securities are ready for
delivery, the Company may prepare and the Trustee shall, upon receipt of a
Company Order therefor, authenticate temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a Company Order therefor, shall authenticate definitive Securities in
exchange for temporary Securities. Until so exchanged, each temporary Security
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities, and such temporary Security shall be exchangeable for
definitive Securities in accordance with the terms of this Indenture.
Section 2.11 Cancellation. The Company at any time may deliver Securities to the
Trustee for cancellation. The Registrar, Paying Agent and Conversion Agent shall
forward to the Trustee any Securities surrendered to them for transfer,
exchange, payment or conversion. The Trustee shall promptly cancel all
Securities surrendered for transfer, exchange, payment, conversion or
cancellation in accordance with its customary procedures. The Company shall not
issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
10. All cancelled Securities held by the Trustee shall be disposed of in
accordance with its customary procedure for the disposal of cancelled
securities.
 
To the extent permitted by law, the Company may from time to time repurchase any
Securities in the open market or by tender offer at any price or by private
agreement without giving prior notice to Holders. The Company may, at its
option, surrender any Securities repurchased by it to the Trustee for
cancellation, but may not reissue or resell such Securities. Securities
surrendered to the Trustee for cancellation shall be promptly cancelled and no
longer outstanding under this Indenture.
 
Section 2.12 Defaulted Interest. If, and to the extent, the Company defaults in
a payment of interest on the Securities, the Company shall pay in cash the
defaulted interest in any lawful manner plus, to the extent not prohibited by
applicable statute or case law, interest on such defaulted interest at the rate
provided in the Securities. The Company may pay the defaulted interest (plus
interest on such defaulted interest) to the Persons who are Holders on a
subsequent special record date. The Company shall fix such

 

--------------------------------------------------------------------------------

 

special record date and payment date. At least 15 calendar days before the
special record date, the Company shall mail to Holders a notice that states the
special record date, payment date and amount of interest to be paid. Upon the
due payment in full, interest shall no longer accrue on such defaulted interest
pursuant to this Section 2.12.
Section 2.13 CUSIP Numbers. The Company in issuing the Securities may use one or
more “CUSIP” numbers, and, if so, the Trustee shall use the CUSIP numbers in
notices as a convenience to Holders; provided, however, that no representation
is hereby deemed to be made by the Trustee as to the correctness or accuracy of
the CUSIP numbers printed on the notice or on the Securities; and provided
further that reliance may be placed only on the other identification numbers
printed on the Securities, and the effectiveness of any such notice shall not be
affected by any defect in, or omission of, such CUSIP numbers. The Company shall
promptly notify the Trustee in writing of any change in the CUSIP numbers.
 
Section 2.14 Deposit of Moneys. Prior to 11:00 A.M., New York City time, on each
Interest Payment Date, the Maturity Date or any Fundamental Change Repurchase
Date or any other payment date (and subject to Section 13.06), the Company shall
deposit with a Paying Agent (or, if the Company is acting as its own Paying
Agent, segregate and hold in trust in accordance with Section 2.04) money, in
funds immediately available on such date, sufficient to make cash payments, if
any, due on such Interest Payment Date, the Maturity Date or such Fundamental
Change Repurchase Date or such other payment date, as the case may be, in a
timely manner which permits the Paying Agent to remit payment to the Holders on
such Interest Payment Date, the Maturity Date or such Fundamental Change
Repurchase Date or such other payment date, as the case may be.
Section 2.15 Book-Entry Provisions for Global Securities. (a) Global Securities
initially shall (i) be registered in the name of the Depositary, its successors
or their respective nominees, (ii) be delivered to the Trustee as custodian for
the Depositary, its successors or their respective nominees, as the case may be,
and (iii) bear the legends such Global Securities are required to bear under
Section 2.17.
 
Members of, or participants in, the Depositary (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Security.
(b)     Transfers of Global Securities shall be limited to transfers in whole,
but not in part, to the Depositary, its successors or their respective nominees.
In addition, one or more Physical Securities shall be transferred to each owner
of a beneficial interest in a Global Security, as identified by the Depositary,
in exchange for its beneficial interest in the Global Securities if:
 
(i) the Depositary notifies the Company that the Depositary is unwilling or
unable to continue as depositary for any Global Security, or the Depositary
ceases to be a “clearing agency” registered under Section 17A of the Exchange
Act, and, in either case, a successor Depositary is not appointed by the Company
within 90 days of such notice or cessation; or
(ii) an Event of Default has occurred and is continuing and the Registrar has
received a written request from the beneficial owner of the relevant Securities
to issue Physical Securities.
For the avoidance of doubt, if any event described in clause (i) of the
immediately preceding sentence

 

--------------------------------------------------------------------------------

 

occurs, any owner of a beneficial interest in any Global Security will be
entitled to receive one or more Physical Securities in exchange for its
beneficial interest or interests in the Global Securities, and if any event
described in clause (ii) of the immediately preceding sentence occurs, only the
beneficial owner that has made a written request to the Registrar will be
entitled to receive one or more Physical Securities in exchange for its
beneficial interest or interests in the Global Securities. The Company may also
exchange beneficial interests in a Global Security for one or more Physical
Securities registered in the name of the owner of beneficial interests if the
Company and the owner of such beneficial interests agree to so exchange.
(c)     In connection with the transfer of a Global Security in its entirety to
beneficial owners pursuant to Section 2.15(b), such Global Security shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute, and the Trustee shall upon written instructions from the Company
authenticate and deliver, to each beneficial owner identified by the Depositary
in exchange for its beneficial interest in such Global Security, an equal
aggregate principal amount of Physical Securities of authorized denominations.
 
(d)     Any Physical Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.15(b) shall, except as otherwise provided by
Section 2.16, bear the Security Private Placement Legend.
 
(e)     The Holder of any Global Security may grant proxies and otherwise
authorize any Person, including Participants and Persons that may hold interests
through Participants, to take any action which a Holder is entitled to take
under this Indenture or the Securities.
 
(f)     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on the transfer of any interest
in any Securities imposed under this Indenture or under applicable law
(including any transfers between or among Participants or beneficial owners of
interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.
 
(g)     Neither the Trustee nor any Securities Agent shall have any
responsibility for any actions taken or not taken by the Depositary.
 
Section 2.16 Special Transfer Provisions. (a) Notwithstanding any other
provisions of this Indenture, but except as provided in Section 2.15(b), a
Global Security may not be transferred except as a whole by the Depositary to a
nominee of the Depositary or by a nominee of the Depositary to the Depositary or
another nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.
 
(b)    Upon the transfer, exchange or replacement of Securities not bearing the
Security Private Placement Legend, unless the Company notifies the Registrar
otherwise, the Registrar shall deliver Securities that do not bear the Security
Private Placement Legend. Upon the transfer, exchange or replacement of
Securities bearing the Security Private Placement Legend, the Registrar shall
deliver only Securities that bear the Security Private Placement Legend unless
(i) the requested transfer, exchange or replacement is after the Resale
Restriction Termination Date, (ii) there is delivered to the Trustee and the
Company an opinion of counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that neither such legend nor the related
restrictions on transfer are required in order to maintain

 

--------------------------------------------------------------------------------

 

compliance with the provisions of the Securities Act or (iii) such Security has
been sold pursuant to an effective registration statement under the Securities
Act and the Holder selling such Securities has delivered to the Registrar a
notice in the form of Exhibit C hereto. Upon any transfer or exchange of a
beneficial interest in the Securities in connection with which the Security
Private Placement Legend will be removed in accordance with this Indenture
(including, without limitation, an exchange of a Global Security in whole in
accordance with the applicable procedures), the Trustee shall increase the
principal amount of the Global Security that does not constitute a Restricted
Security by the principal amount of such transfer or exchange and likewise
reduce the principal amount of the Global Security that does constitute a
Restricted Security.
 
(c)    By its acceptance of any Security or share of Common Stock bearing the
Security Private Placement Legend or the Common Stock Private Placement Legend,
each holder thereof acknowledges the restrictions on transfer of such security
set forth in this Indenture and in the Security Private Placement Legend or
Common Stock Private Placement Legend, as applicable, and agrees that it will
transfer such security only as provided in this Indenture and as permitted by
applicable law.
 
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.
(d)     Any Securities that are purchased or owned by any Affiliate of the
Company may not be resold by such Affiliate unless registered under the
Securities Act or resold pursuant to an exemption from the registration
requirements of the Securities Act in a transaction that results in such
Securities no longer being Restricted Securities.
 
(e)    The Company may, to the extent permitted by law, purchase the Securities
in the open market or by tender offer at any price or by private agreement
without giving prior notice to Holders. The Company may, at its option,
surrender to the Trustee for cancellation any Securities the Company purchases
in this manner, but may not be reissue or resell such Securities. Securities
surrendered to the Trustee for cancellation may not be reissued or resold and
shall be promptly cancelled pursuant to Section 2.11 and no longer outstanding
under this Indenture
 
(f)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Participants or
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
 
(g)    Neither the Trustee nor any Agent shall have any responsibility or
liability for any actions taken or not taken by the Depositary.
 
 
Section 2.17 Restrictive Legends. Each Global Security and Physical Security
that constitutes a Restricted Security shall bear the legend (the “Security
Private Placement Legend”) as set forth in Exhibit B-1A on the face thereof
until the later of (i) the date that is one year after the last date of original
issuance of such Securities, or such shorter period of time as permitted by Rule
144 under the Securities

 

--------------------------------------------------------------------------------

 

Act or any successor provision thereto, and (ii) such later date, if any, as may
be required by applicable law (such date, the “Resale Restriction Termination
Date”). Each certificate representing shares of Common Stock issued upon
conversion of any Security, shall, upon issuance, if such shares constitute
Restricted Securities at their time of issuance, bear the legend (the “Common
Stock Private Placement Legend”) as set forth in Exhibit B-1B on the face
thereof until the Resale Restriction Termination Date.
 
Each Global Security shall also bear the legend as set forth in Exhibit B-2.
Section 2.18 Ranking. The Securities constitute a senior general unsecured
obligation of the Company, ranking equally in right of payment with any future
senior unsecured indebtedness of the Company and ranking senior in right of
payment to any future indebtedness of the Company that is expressly made
subordinate to the Securities by the terms of such indebtedness.
 
ARTICLE 3
 
Redemption and Repurchase
 
 
 
Section 3.01 No Redemption; No Sinking; No Defeasance. The Securities shall not
be redeemable at the option of the Company prior to the Maturity Date, no
sinking fund is provided for the Securities and the Securities will not be
subject to defeasance.
 
 
Section 3.02 Repurchase at Option of Holder Upon a Fundamental Change. (a) If a
Fundamental Change occurs, each Holder of Securities shall have the right (the
“Fundamental Change Repurchase Right”), at such Holder's option, to require the
Company to repurchase (a “Repurchase Upon Fundamental Change”) all of such
Holder's Securities (or portions thereof that are integral multiples of $1,000
in principal amount), on a date selected by the Company (the “Fundamental Change
Repurchase Date”), which shall be no later than 35 Business Days, and no earlier
than 20 Business Days, after the date the Fundamental Change Notice is mailed in
accordance with Section 3.02(b), at a price, payable in cash, equal to 100% of
the principal amount of the Securities (or portions thereof) to be so
repurchased, plus accrued and unpaid interest, if any, to, but excluding, the
Fundamental Change Repurchase Date (the “Fundamental Change Repurchase Price”),
provided, however, that if such Fundamental Change Repurchase Date is after a
Regular Record Date for the payment of an installment of interest and on or
before the related Interest Payment Date, then the full amount of accrued and
unpaid interest, if any, to, but excluding, such Interest Payment Date shall be
paid on such Interest Payment Date to the Holder of record of such Securities at
5:00 p.m., New York City time, on such Regular Record Date (without any
surrender of such Securities by such Holder), and the Fundamental Change
Repurchase Price shall not include any accrued but unpaid interest, upon:
 
(i)delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, no later than 5:00 p.m., New York City time, on the Business Day
immediately preceding the Fundamental Change Repurchase Date, of a Repurchase
Notice, in the form set forth in the Securities or any other form of written
notice substantially similar thereto, in each case, duly completed and signed,
with appropriate signature guarantee, stating:
(A)the certificate number(s) of the Securities that the Holder will deliver to
be repurchased, if such Securities are Physical Securities;
 
(B)the principal amount of Securities to be repurchased, which must be $1,000 or
an integral multiple thereof; and

 

--------------------------------------------------------------------------------

 

 
(C)that such principal amount of Securities are to be repurchased pursuant to
the terms and conditions specified in this Section 3.02; and
 
(ii)delivery to the Company (if it is acting as its own Paying Agent), or to a
Paying Agent designated by the Company for such purpose in the Fundamental
Change Notice, at any time after the delivery of such Repurchase Notice, of such
Securities (together with all necessary endorsements) with respect to which the
Fundamental Change Repurchase Right is being exercised.
 
If such Securities are held in book-entry form through the Depositary, the
delivery of any Securities, Repurchase Notice, Fundamental Change Notice or
notice of withdrawal pursuant to the second immediately succeeding paragraph
shall comply with applicable procedures of the Depositary.
Upon such delivery of Securities to the Company (if it is acting as its own
Paying Agent) or such Paying Agent, such Holder shall be entitled to receive,
upon request, from the Company or such Paying Agent, as the case may be, a
nontransferable receipt of deposit evidencing such delivery.
Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.02(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Repurchase Notice by delivery, at any time prior to 5:00 p.m.,
New York City time, on the Business Day immediately preceding the Fundamental
Change Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a written notice of withdrawal to the Company (if acting as its
own Paying Agent) or the Paying Agent, which notice shall be delivered in
accordance with, and contain the information specified in, Section 3.02(b)(x).
The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.
(b)    Within 10 days after the occurrence of a Fundamental Change, the Company
shall mail, or cause to be mailed, to all Holders of the Securities at their
addresses shown in the register of the Registrar, and to beneficial owners as
required by applicable law, a notice (the “Fundamental Change Notice”) of the
occurrence of such Fundamental Change and the Fundamental Change Repurchase
Right arising as a result thereof. The Company shall deliver a copy of the
Fundamental Change Notice to the Trustee. Each Fundamental Change Notice shall
state:
 
(i)    the events causing the Fundamental Change;
 
(ii)    the date of the Fundamental Change;
 
(iii)     the Fundamental Change Repurchase Date;
 
(iv)    the last date on which the Fundamental Change Repurchase Right may be
exercised, which shall be the Business Day immediately preceding the Fundamental
Change Repurchase Date;
 
(v)    the Fundamental Change Repurchase Price;
 

 

--------------------------------------------------------------------------------

 

(vi)    the names and addresses of the Paying Agent and the Conversion Agent;
 
(vii)    the procedures that a Holder must follow to exercise the Fundamental
Change Repurchase Right;
 
(viii)    that the Fundamental Change Repurchase Price for any Security as to
which a Repurchase Notice has been given and not withdrawn will be paid on the
later of such Fundamental Change Repurchase Date and the time of book-entry
transfer or delivery of the Security (together with all necessary endorsements);
 
(ix)    that, except as otherwise provided herein with respect to a Fundamental
Change Repurchase Date that is after a Regular Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, on
and after such Fundamental Change Repurchase Date (unless there shall be a
Default in the payment of the Fundamental Change Repurchase Price), interest on
Securities subject to Repurchase Upon Fundamental Change will cease to accrue,
and all rights of the Holders of such Securities shall terminate, other than the
right to receive, in accordance herewith, the Fundamental Change Repurchase
Price;
 
(x)    that a Holder will be entitled to withdraw its election in the Repurchase
Notice prior to 5:00 p.m., New York City time, on the Business Day immediately
preceding the Fundamental Change Repurchase Date, by means of a letter or
telegram, telex or facsimile transmission (receipt of which is confirmed and
promptly followed by a letter) setting forth the name of such Holder, a
statement that such Holder is withdrawing its election to have Securities
purchased by the Company on such Fundamental Change Repurchase Date pursuant to
a Repurchase Upon Fundamental Change, the certificate number(s) of such
Securities to be so withdrawn, if such Securities are Physical Securities, the
principal amount of the Securities of such Holder to be so withdrawn, which
amount must be $1,000 or an integral multiple thereof and the principal amount,
if any, of the Securities of such Holder that remain subject to the Repurchase
Notice delivered by such Holder in accordance with this Section 3.02, which
amount must be $1,000 or an integral multiple thereof; provided, however, that
if there shall be a Default in the payment of the Fundamental Change Repurchase
Price, a Holder shall be entitled to withdraw its election in the Repurchase
Notice at any time during which such Default is continuing;
 
(xi)    the Conversion Rate and any adjustments to the Conversion Rate that will
result from such Fundamental Change;
 
(xii)    that Securities with respect to which a Repurchase Notice is given by a
Holder may be converted pursuant to Article 10 only if such Repurchase Notice
has been withdrawn in accordance with this Section 3.02 or the Company defaults
in the payment of the Fundamental Change Repurchase Price; and
 
(xiii)     the CUSIP number or numbers, as the case may be, of the Securities.
 
At the Company's request, upon five days' prior written notice, the Trustee
shall mail such Fundamental Change Notice in the Company's name and at the
Company's expense; provided, however, that the form and content of such
Fundamental Change Notice shall be prepared by the Company.
No failure of the Company to give a Fundamental Change Notice shall limit any
Holder's right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

 

--------------------------------------------------------------------------------

 

(c)    Subject to the provisions of this Section 3.02, the Company shall pay, or
cause to be paid, the Fundamental Change Repurchase Price with respect to each
Security as to which the Fundamental Change Repurchase Right shall have been
exercised to the Holder thereof on the later of the Fundamental Change
Repurchase Date and the time of book-entry transfer or when such Security is
surrendered to the Paying Agent together with any necessary endorsements.
 
(d)    The Company shall, in accordance with Section 2.14, deposit with a Paying
Agent (or, if the Company is acting as its own Paying Agent, segregate and hold
in trust in accordance with Section 2.04) money, in funds immediately available
on the Fundamental Change Repurchase Date, sufficient to pay the Fundamental
Change Repurchase Price upon Repurchase Upon Fundamental Change for all of the
Securities that are to be repurchased by the Company on such Fundamental Change
Repurchase Date pursuant to a Repurchase Upon Fundamental Change. The Paying
Agent shall return to the Company, as soon as practicable, any money not
required for that purpose.
(e)    Once the Fundamental Change Notice and the Repurchase Notice have been
duly given in accordance with this Section 3.02, the Securities to be
repurchased pursuant to a Repurchase Upon Fundamental Change shall, on the
Fundamental Change Repurchase Date, become due and payable in accordance
herewith, and, on and after such date (unless there shall be a Default in the
payment of the Fundamental Change Repurchase Price), except as otherwise
provided herein with respect to a Fundamental Change Repurchase Date that is
after a Regular Record Date for the payment of an installment of interest and on
or before the related Interest Payment Date,
 
(i)    such Securities shall cease to bear interest (whether or not book-entry
transfer of the Securities has been made or the Securities have been delivered
to the Paying Agent) and
 
(ii)    all rights of the relevant Holders of such Securities shall terminate,
other than the right to receive, in accordance herewith, such consideration and
any other applicable rights under those sections set forth in the proviso in
Section 8.01.
 
(f)    Securities with respect to which a Repurchase Notice has been duly
delivered in accordance with this Section 3.02 may be converted pursuant to
Article 10 only if such Securities are not subject to a Repurchase Notice, such
Repurchase Notice has been withdrawn in accordance with this Section 3.02 or the
Company defaults in the payment of the Fundamental Change Repurchase Price.
 
(g)    If any Security shall not be paid upon book-entry transfer or surrender
thereof for Repurchase Upon Fundamental Change, the principal of, and accrued
and unpaid interest on, such Security shall, until paid, bear interest, payable
in cash, at the rate borne by such Security on the principal amount of such
Security, and such Security shall be convertible pursuant to Article 10 if any
Repurchase Notice with respect to such Security is withdrawn pursuant to this
Section 3.02.
 
(h)    Any Security that is to be submitted for Repurchase Upon Fundamental
Change only in part shall be delivered pursuant to this Section 3.02 (with, if
the Company or the Trustee so requires, due endorsement by, or a written
instrument of transfer in form satisfactory to the Company and the Trustee duly
executed by, the Holder thereof or its attorney duly authorized in writing, with
a medallion guarantee), and the Company shall promptly execute, and the Trustee
shall promptly authenticate and make available for delivery to the Holder of
such Security without service charge, a new Security or Securities, of any
authorized denomination as requested by such Holder, of the same tenor and in
aggregate principal amount equal to the portion of such Security not duly
submitted for Repurchase Upon Fundamental Change.
 

 

--------------------------------------------------------------------------------

 

(i)    Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default by the Company that would be cured by the
payment of the Fundamental Change Repurchase Price, there shall be no purchase
of any Securities pursuant to this Section 3.02 on any date if, on such date,
the principal amount of the Securities shall have been accelerated in accordance
with this Indenture and such acceleration shall not have been rescinded on or
prior to such date in accordance with this Indenture. The Paying Agent will
promptly return to the respective Holders thereof any Securities held by it
during the continuance of such an acceleration.
 
(j)    In connection with any Repurchase Upon Fundamental Change, the Company
shall, to the extent applicable:
 
(i) comply with the provisions of Rule 13e-4 and Regulation 14E under the
Exchange Act, and with all other applicable laws;
(ii) file a Schedule TO or any other schedules required under the Exchange Act
or any other applicable laws; and
(iii) otherwise comply with all applicable United States federal and state
securities laws in connection with any offer by the Company to purchase the
Securities.
 
ARTICLE 4
 
Covenants
 
 
Section 4.01 Payment of Securities. The Company shall pay all amounts due with
respect to the Securities on the dates and in the manner provided in the
Securities and this Indenture. All such amounts shall be considered paid on the
date due if the Paying Agent holds (or, if the Company is acting as Paying
Agent, the Company has segregated and holds in trust in accordance with Section
2.04) on that date money sufficient to pay the amount then due with respect to
the Securities (unless there shall be a Default in the payment of such amounts
to the respective Holder(s)). The Company will pay, in money of the United
States that at the time of payment is legal tender for payment of public and
private debts, all amounts due in cash with respect to the Securities, which
amounts shall be paid:
 
(a) in the case of a Global Security, by wire transfer of immediately available
funds to the account designated by the Depositary or its nominee;
(b) in the case of a Physical Security that is held by a Holder of more than
$2,000,000 in aggregate principal amount of Securities, by wire transfer of
immediately available funds to the account specified by such Holder or, if such
Holder does not specify an account, by mailing a check to the address of such
Holder set forth in the register of the Registrar; and
(c) in the case of a Physical Security that is held by a Holder of $2,000,000 or
less in aggregate principal amount of Securities, by mailing a check to the
address of such Holder set forth in the register of the Registrar.
The Company shall pay, in cash, interest on any overdue amount (including, to
the extent permitted by applicable law, overdue interest) at the rate borne by
the Securities.
 
 

 

--------------------------------------------------------------------------------

 

Section 4.02 Maintenance of Office or Agency. The Company will maintain, or
cause to be maintained, in Minneapolis, MN, an office or agency (which may be an
office of the Trustee or an Affiliate of the Trustee or Registrar) where
Securities may be surrendered for registration of transfer or exchange, payment
or conversion. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company shall fail to maintain, or fail to cause to maintain, any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations and surrenders may be made or served at the
Corporate Trust Office of the Trustee. The Company will maintain, or cause to be
maintained, in Minneapolis, MN, an office or agency where notices and demands to
or upon the Company in respect of the Securities and this Indenture may be
served, provided that such office or agency may instead be at the principal
office of the Company located in the United States.
 
The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in Minneapolis, MN for
such purposes. The Company will give prompt written notice to the Trustee of any
such designation or rescission and of any change in the location of any such
other office or agency.
The Company hereby designates the Corporate Trust Office of the Trustee as an
agency of the Company in accordance with Section 2.03.
 
 
Section 4.03 Rule 144A Information and Annual Reports. (a) If at any time the
Company is not subject to the reporting requirements of the Exchange Act, until
such time as the Securities are no longer Restricted Securities, the Company
shall, upon request, promptly furnish to any Holder, beneficial owner or
prospective purchaser of Securities or shares of Common Stock issued upon
conversion of any Securities, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act to facilitate the resale of such
Securities or shares of Common Stock pursuant to Rule 144A.
 
(b)    The Company shall provide to the Trustee a copy of each report the
Company is required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act no later than the time such report is required to be filed with the
SEC pursuant to the Exchange Act (after giving effect to any grace period
provided by Rule 12b-25 under the Exchange Act); provided, however, that each
such report will be deemed to be so provided to the Trustee if the Company files
such report with the SEC through the SEC's EDGAR database no later than the time
such report is required to be filed with the SEC pursuant to the Exchange Act
(taking into account any applicable grace periods provided thereunder);
provided, however, that the Trustee shall have no obligation whatsoever to
determine whether or not such filings have been made.
 
(c)    Delivery of such reports, information and documents to the Trustee
pursuant to this Section 4.03 is for informational purposes only, and the
Trustee's receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company's compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officer's
Certificates).
 
 
Section 4.04 Compliance Certificate. The Company shall deliver to the Trustee,
within 120 calendar days after the end of each fiscal year of the Company,
commencing with the fiscal year ending January 31,

 

--------------------------------------------------------------------------------

 

2012, a certificate of one or more Officers, one of the signers of which shall
be the principal executive officer, the principal financial officer or the
principal accounting officer, stating whether or not the signatories to such
Officer's Certificate have actual knowledge of any Default or Event of Default
by the Company in performing any of its obligations under this Indenture or the
Securities. If such signatories do know of any such Default or Event of Default,
then such certificate shall describe the Default or Event of Default and its
status.
Section 4.05 Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (in each case, to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law has been
enacted.
 
 
Section 4.06 Corporate Existence. Subject to Article 5, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence, in accordance with its organizational documents,
and the rights (charter and statutory), licenses and franchises of the Company;
provided, however, that the Company shall not be required to preserve any such
right, license or franchise if in the judgment of the Board of Directors, such
preservation or existence is not in the best interest of, or is not material to
the conduct of, the business of the Company.
 
Section 4.07 Notice of Default. Within 30 days of the Company's becoming aware
of the occurrence of any Default or Event of Default, the Company shall give
written notice of such Default or Event of Default, and any remedial action
proposed to be taken, to the Trustee.
 
 
Section 4.08 Further Instruments and Acts. Upon request of the Trustee, the
Company shall execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.
 
 
 
Section 4.09 Additional Interest. (a) If, at any time during the six-month
period beginning on, and including, the date that is six months after the last
date of original issuance of the Securities (including any Securities issued
pursuant to the Initial Purchaser's option to purchase additional Securities
provided in the Purchase Agreement), the Company fails to timely file any
document or report that the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act, as applicable (after giving effect to
all applicable grace periods thereunder and other than reports on Form 8-K), or
the Securities are not otherwise freely tradable by Holders that are not the
Company's Affiliates and that were not the Company's Affiliates within the three
immediately preceding months (as a result of restrictions pursuant to U.S.
securities law), the Company shall pay Additional Interest on the Securities at
a rate of 0.50% per annum of the principal amount of Securities outstanding for
each day during such period for which the Company's failure to file has occurred
and is continuing or the Securities are not otherwise freely tradable by
Holders, other than the Company's Affiliates or Holders that were Affiliates of
the Company within the three immediately preceding months.
 
(b)    In no event shall Additional Interest (including any Additional Interest
that may accrue as a result of the Company's failure to comply with its
reporting obligations in this Indenture, that are set forth

 

--------------------------------------------------------------------------------

 

in Section 4.03) accrue at a rate per year in excess of 0.50% pursuant to this
Indenture, regardless of the number of events or circumstances giving rise to
the requirement to pay such Additional Interest.
 
(c)    Notwithstanding the foregoing, no Additional Interest shall accrue or be
payable under this Section 4.09 for each day on which the Company makes
available to Holders an effective registration statement permitting the resale
of the Securities and the shares of Common Stock issued upon conversion thereof.
After the Company has made available such an effective registration statement,
if any, during the six-month period described above, no further Additional
Interest shall be payable under this Section 4.09.
 
(d)    Additional Interest payable in accordance with Section 4.09(a) shall be
payable in arrears on each Interest Payment Date for the Securities following
accrual in the same manner as regular interest on the Securities.
 
(e)    In the event that the Company is required or if, in case of a failure by
the Company to comply with its reporting obligations in this Indenture that are
set forth in Section 4.03, the Company so elects, to pay Additional Interest to
Holders of Securities (whether pursuant to this Section 4.09 or Section
6.02(b)), the Company shall provide written notice (“Additional Interest
Notice”) to the Trustee of its obligation to pay Additional Interest no later
than 15 calendar days prior to the proposed payment date for the Additional
Interest. Each Additional Interest Notice shall set forth the amount of
Additional Interest to be paid by the Company on such payment date. The Trustee
shall not at any time be under any duty or responsibility to any Holder to
determine the amount of Additional Interest, or with respect to the nature,
extent or calculation of the amount of Additional Interest owed, or with respect
to the method employed in such calculation of the Additional Interest.
 
 
ARTICLE 5
 
 
Successors
 
 
Section 5.01 When Company May Merge, Etc.
The Company shall not consolidate with, or merge with or into, or sell,
transfer, lease, convey or otherwise dispose of all or substantially all of the
consolidated property or assets of the Company to another Person, whether in a
single transaction or series of related transactions, unless:
(i) the Company is the continuing corporation or such other Person is a
corporation organized and existing under the laws of the United States of
America, any state of the United States of America or the District of Columbia,
and such other corporation assumes by supplemental indenture all of the
obligations of the Company under the Securities and this Indenture; and
(ii) immediately after giving effect to such transaction or series of
transactions, no Default or Event of Default shall exist.
For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company to another Person, which properties or
assets, if held by the Company instead of such Subsidiaries, would constitute
all or substantially all of the properties or assets of the Company on a
consolidated basis, shall be deemed to be the sale, transfer, lease, conveyance
or other disposition of all or substantially all of the consolidated properties
or assets of the Company to another Person.
The Company shall deliver to the Trustee prior to the consummation of the
proposed transaction

 

--------------------------------------------------------------------------------

 

an Officer's Certificate to the foregoing effect and an Opinion of Counsel
(which may rely upon such Officer's Certificate as to the absence of Defaults
and Events of Default) stating that the proposed transaction and such
supplemental indenture will, upon consummation of the proposed transaction,
comply with this Indenture.
 
 
Section 5.02 Successor Substituted. In case of any such consolidation, merger or
any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the consolidated property or assets of the Company and upon
the assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and accrued and unpaid interest on all of
the Securities, the due and punctual payment of the Fundamental Change
Repurchase Price with respect to all Securities repurchased on each Fundamental
Change Repurchase Date, the due and punctual delivery or payment, as the case
may be, of any consideration due upon conversion of the Securities and the due
and punctual performance of all of the covenants of this Indenture and the
Securities to be performed by the Company, such successor Person shall succeed
to and be substituted for the Company, with the same effect as if it had been
named herein as the party of the first part. Such successor Person thereupon may
cause to be signed, and may issue either in its own name or in the name of the
Company any or all of the Securities issued hereunder which theretofore shall
not have been signed by the Company and delivered to the Trustee; and, upon the
order of such successor Person instead of the Company and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Securities that previously shall have been signed and delivered
by the Officers of the Company to the Trustee for authentication, and any
Securities that such successor Person thereafter shall cause to be signed and
delivered to the Trustee for that purpose. All the Securities so issued shall in
all respects have the same legal rank and benefit under this Indenture as the
Securities theretofore or thereafter issued in accordance with the terms of this
Indenture as though all of such Securities had been issued at the date of the
execution hereof. In the event of any such consolidation, merger or any sale,
transfer, conveyance or other disposition (but not in the case of a lease), upon
compliance with this Article 5 the Person named as the “Company” in the first
paragraph of this Indenture or any successor that shall thereafter have become
such in the manner prescribed in this Article 5 may be dissolved, wound up and
liquidated at any time thereafter and, except in the case of a lease, such
Person shall be released from its liabilities as obligor and maker of the
Securities and its obligations under this Indenture shall terminate.
 
In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.
ARTICLE 6
 
Defaults and Remedies
 
Section 6.01 Events of Default. An “Event of Default” occurs if:
 
(a)    the Company fails to pay the principal of any Security when due, whether
on the Maturity Date, on a Fundamental Change Repurchase Date with respect to a
Fundamental Change, upon acceleration or otherwise;
 
(b)    the Company fails to pay an installment of interest on any Security when
due, if the failure continues for 30 days after the date when due;
 

 

--------------------------------------------------------------------------------

 

(c)    the Company fails to satisfy its conversion obligations upon exercise of
a Holder's conversion rights pursuant hereto and such failure continues for a
period of 5 Business Days;
 
(d)    the Company fails to comply with its obligations under Article 5;
 
(e)    the Company fails to comply with any other term, covenant or agreement
set forth in the Securities or this Indenture, if such failure is not cured
within the period, and after the notice, specified in the last paragraph of this
Section 6.01;
 
(f)    the Company or any of its Subsidiaries defaults in the payment when due,
after the expiration of any applicable grace period, of principal of, or
premium, if any, or interest on, indebtedness for money borrowed, in the
aggregate principal amount then outstanding of $10,000,000 or more, or the
acceleration of indebtedness of the Company or any of its Subsidiaries for money
borrowed in such aggregate principal amount or more so that it becomes due and
payable before the date on which it would otherwise become due and payable, if
such default is not cured or waived, or such acceleration is not rescinded
within the period, and after the notice, specified in the last paragraph of this
Section 6.01;
 
(g)    the Company or any of its Subsidiaries fails, within 60 days, to pay,
bond or otherwise discharge any final, non-appealable judgments or orders for
the payment of money the total uninsured amount of which for the Company or any
of its Subsidiaries exceeds $10,000,000, which are not stayed on appeal;
 
(h)    the Company or any of its Significant Subsidiaries or any group of
Subsidiaries that in the aggregate would constitute a Significant Subsidiary of
the Company, pursuant to, or within the meaning of, any Bankruptcy Law,
insolvency law, or other similar law now or hereafter in effect or otherwise,
either:
(i)commences a voluntary case,
 
(ii)consents to the entry of an order for relief against it in an involuntary
case,
 
(iii)consents to the appointment of a Custodian of it or for all or
substantially all of its property, or
 
(iv)makes a general assignment for the benefit of its creditors; or
 
(i)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(i)    is for relief against the Company or any of its Significant Subsidiaries
or any group of its Subsidiaries that in the aggregate would constitute a
Significant Subsidiary of the Company in an involuntary case or proceeding, or
adjudicates the Company or any of its Significant Subsidiaries or any group of
its Subsidiaries that in the aggregate would constitute a Significant Subsidiary
of the Company insolvent or bankrupt,
 
(ii)    appoints a Custodian of the Company or any of its Significant
Subsidiaries or any group of its Subsidiaries that in the aggregate would
constitute a Significant Subsidiary of the Company for all or substantially all
of the consolidated property of the Company or any such Significant Subsidiary
or any such group of its Subsidiaries that in the aggregate would constitute a
Significant Subsidiary of the Company, as the case may be, or
 

 

--------------------------------------------------------------------------------

 

(iii)    orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries or any group of its Subsidiaries that in the aggregate
would constitute a Significant Subsidiary of the Company,
 
and, in the case of each of the foregoing clauses (i), (ii) and (iii) of this
Section 6.01(i), the order or decree remains unstayed and in effect for at least
30 consecutive days.
A Default under clause (e) or (f) above shall not be an Event of Default until:
(A)    the Trustee notifies the Company in writing, or the Holders of at least
25% in aggregate principal amount of the Securities then outstanding notify the
Company and the Trustee in writing, of the Default; and
(B)    the Default is not cured within 60 days in the case of clause (e), or
within 30 days in the case of clause (f), after receipt of such notice.
Such notice must specify the Default, demand that it be remedied and state that
the notice is a “Notice of Default.” If the Holders of at least 25% in aggregate
principal amount of the outstanding Securities request the Trustee to give such
written notice on their behalf, the Trustee shall do so. When a Default is
cured, it ceases to exist for all purposes under this Indenture.
 
 
Section 6.02 Acceleration. (a) If an Event of Default (excluding an Event of
Default specified in Section 6.01(h) or (i) with respect to the Company, but
including an Event of Default specified in Section 6.01(h) or (i) solely with
respect to a Significant Subsidiary of the Company or any group of its
Subsidiaries that in the aggregate would constitute a Significant Subsidiary of
the Company) has occurred and is continuing, either the Trustee, by written
notice to the Company, or the Holders of at least 25% in aggregate principal
amount of the Securities then outstanding, by written notice to the Company and
the Trustee, may declare the Securities to be immediately due and payable in
full. Upon such declaration, the principal of, and any accrued and unpaid
interest on, all Securities shall be due and payable immediately. If an Event of
Default specified in Section 6.01(h) or (i) with respect to the Company
(excluding, for purposes of this sentence, an Event of Default specified in
Section 6.01(h) or (i) solely with respect to a Significant Subsidiary of the
Company or any group of its Subsidiaries that in the aggregate would constitute
a Significant Subsidiary of the Company) occurs, the principal of, and accrued
and unpaid interest on, all the Securities shall automatically become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. Following any acceleration of the Securities, the
Holders of a majority in aggregate principal amount of the Securities then
outstanding by written notice to the Trustee may rescind or annul an
acceleration and its consequences if:
(i) the rescission would not conflict with any judgment, order or decree;
(ii) all existing Events of Default, except the nonpayment of principal or
interest that has become due solely because of the acceleration, have been cured
or waived; and
(iii) all amounts due to the Trustee under Section 7.06 have been paid.
(a)Notwithstanding the foregoing, for the first 180 days immediately following
an Event of Default relating to a failure by the Company to comply with Section
4.03(b) (which, for the avoidance of doubt, will be the 61st day after written
notice is provided to the Company of the Default under Section 6.01(e) pursuant
to the last paragraph of Section 6.01, unless such failure is cured or waived
prior to such 61st day), the sole remedy for any such Event of Default shall, at
the

 

--------------------------------------------------------------------------------

 

Company's election, be the accrual of Additional Interest on the Securities at a
rate per year equal to (i) 0.25% of the outstanding principal amount of
Securities for the first 90 days following the occurrence of such Event of
Default and (ii) 0.50% of the outstanding principal amount of Securities for the
next 90 days after the first 90 days following the occurrence of such Event of
Default, in each case, payable in the same manner and at the same time as the
stated interest payable on the Securities. Such Additional Interest shall accrue
on all outstanding Securities from, and including, the date on which such Event
of Default first occurs to, and including, the 180th day thereafter (or such
earlier date on which such Event of Default shall have been cured or waived). On
and after the 181st day immediately following an Event of Default relating to a
failure by the Company to comply with Section 4.03(b) if the Company elected to
pay Additional Interest pursuant to this Section 6.02(b), such Additional
Interest will cease to accrue and, if such Event of Default has not been cured
or waived prior to such 181st day, the Securities may be accelerated by the
Holders or the Trustee as provided above. If Additional Interest is accruing and
payable pursuant to either of Section 4.09(a) and the Company has elected that
the accrual of Additional Interest be the sole remedy for any such Event of
Default, no Additional Interest shall be payable pursuant to this Section
6.02(b) for so long as Additional Interest is also accruing and payable as
described under either of Section 4.09(a) and, for the avoidance of doubt, if
the Company elected to pay Additional Interest pursuant to this Section 6.02(b),
the Securities will not be subject to acceleration as provided above on account
of such Event of Default until the 181st day immediately following such Event of
Default (and shall not be subject to acceleration as provided above on account
of such Event of Default if such Event of Default is cured or waived on or prior
to the 180th day thereafter).
 
Section 6.03 Other Remedies. Notwithstanding any other provision of this
Indenture, if an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy by proceeding at law or in equity to collect the
payment of amounts due with respect to the Securities or to enforce the
performance of any provision of the Securities or this Indenture.
 
The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.
 
 
Section 6.04 Waiver of Past Defaults. Subject to Sections 6.07 and 9.02, the
Holders of a majority in aggregate principal amount of the Securities then
outstanding may, by notice to the Trustee, waive any past Default or Event of
Default and its consequences, other than a Default or Event of Default:
 
(a) in the payment of the principal of, or interest on, any Security, or in the
payment of the Fundamental Change Repurchase Price;
(b) arising from a failure by the Company to convert any Securities in
accordance with this Indenture; or
(c) in respect of any provision of this Indenture or the Securities which, under
Section 9.02, cannot be modified or amended without the consent of the Holder of
each outstanding Security affected. When a Default or an Event of Default is
waived, it is cured and ceases to exist for all purposes under this Indenture.

 

--------------------------------------------------------------------------------

 

Section 6.05 Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on it. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture, is
unduly prejudicial to the rights of other Holders or would involve the Trustee
in personal liability unless the Trustee is offered indemnity satisfactory to
it; provided that the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction.
 
 
 
 
Section 6.06 Limitation on Suits. Except with respect to any proceeding
instituted in accordance with Section 6.07, a Holder shall not have any right to
institute any proceeding under this Indenture, or for the appointment of a
receiver or a trustee, or for any other remedy under this Indenture unless:
 
(a)the Holder gives the Trustee written notice of a continuing Event of Default;
 
(b)the Holders of at least 25% in aggregate principal amount of the Securities
then outstanding make a written request to the Trustee to pursue the remedy;
 
(c)the Holder or Holders offer and, if requested, provide to the Trustee
indemnity satisfactory to the Trustee against any loss, liability or expense to
or of the Trustee in connection with pursuing such remedy; and
(d)the Trustee fails to comply with the request within 60 days after receipt of
such notice, request and offer of indemnity, and during such 60 day period, the
Holders of a majority in aggregate principal amount of the Securities then
outstanding do not give the Trustee a direction that is inconsistent with the
request.
 
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not such
actions or forbearances are unduly prejudicial to such Holders).
 
 
 
Section 6.07 Rights of Holders to Receive Payment and to Convert Securities.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts (including any principal, interest or the
Fundamental Change Repurchase Price) due with respect to the Securities, on or
after the respective due dates as provided herein, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.
 
In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to convert a Security in accordance with this Indenture, or to bring
suit for the enforcement of such right, shall not be impaired or affected
without the consent of the Holder.

 

--------------------------------------------------------------------------------

 

 
 
 
Section 6.08 Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or (b) has occurred and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount due with respect to the Securities, including any unpaid
and accrued interest.
 
 
 
Section 6.09 Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee, any predecessor Trustee and the Holders
allowed in any judicial proceedings relative to the Company or its creditors or
properties.
 
The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
 
 
Section 6.10 Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:
 
First:    to the Trustee for amounts due under Section 7.06;
Second:    to Holders for all amounts due and unpaid on the Securities, without
preference or priority of any kind, according to the amounts due and payable on
the Securities; and
Third:    the balance, if any, to the Company.
The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Holders pursuant to this Section 6.10. At
least fifteen (15) days before each such record date, the Trustee shall mail to
each Holder and the Company a written notice that states such record date and
payment date and the amount of such payment.
Section 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant in the suit other than the Trustee of an

 

--------------------------------------------------------------------------------

 

undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys' fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder pursuant to Section
6.07 or a suit by Holders of more than 10% in aggregate principal amount of the
outstanding Securities.
 
 
ARTICLE 7
Trustee
 
 
Section 7.01 Duties of Trustee. (a) If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in their
exercise, as a prudent Person would exercise or use under the circumstances in
the conduct of his or her own affairs.
 
(b)    Except during the continuance of an Event of Default:
 
(i)the Trustee need perform only those duties that are specifically set forth in
this Indenture and no implied covenants or obligations shall be read into this
Indenture against the Trustee; and
 
(ii)in the absence of bad faith, willful misconduct or negligence on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).
 
(c)    The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:
 
(i)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
 
(ii)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
 
(d)    Every provision of this Indenture that in any way relates to the Trustee
is subject to the provisions of this Section 7.01.
 
(e)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee shall be segregated from other funds as directed in writing by
the Company or as required by law and shall be invested by the Trustee pursuant
to the written instructions of the Company reasonably satisfactory to the
Trustee.
 
(f)    No provision of this Indenture shall require the Trustee to expend or
risk its own funds or

 

--------------------------------------------------------------------------------

 

otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
 
Section 7.02 Rights of Trustee. (a) Subject to Section 7.01, the Trustee may
conclusively rely on any document believed by it to be genuine and to have been
signed or presented by the proper Person. The Trustee need not investigate any
fact or matter stated in the document; if, however, the Trustee shall determine
to make such further inquiry or investigation, it shall be entitled during
normal business hours to examine the relevant books, records and premises of the
Company, personally or by agent or attorney upon reasonable prior notice, at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.
 
(b)    Before the Trustee acts or refrains from acting, it may require an
Officer's Certificate and/or an Opinion of Counsel. The Trustee shall not be
liable for any action it takes or omits to take in good faith in conclusive
reliance on such Officer's Certificate or Opinion of Counsel.
 
(c)    Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution.
 
(d)    The Trustee may consult with counsel of its own selection, and the advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in conclusive reliance thereon.
 
(e)    The Trustee may act through agents or attorneys and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.
 
(f)    The Trustee shall not be liable for any action it takes or omits to take
in good faith which it believes to be authorized or within its discretion,
rights or powers conferred upon it by this Indenture; provided that the
Trustee's action does not constitute willful misconduct or negligence.
 
(g)    Except with respect to Section 4.01, the Trustee shall have no duty to
inquire as to the performance of the Company with respect to the covenants
contained in Article 4. In addition, the Trustee shall not be deemed to have
actual knowledge of an Event of Default except (i) any Default or Event of
Default occurring pursuant to Sections 6.01(a) or (b) or (ii) any Default or
Event of Default of which a Responsible Officer of the Trustee who shall have
direct responsibility for the administration of this Indenture shall have
received written notification or obtained actual knowledge. Delivery of reports,
information and documents to the Trustee under Article 4 (other than Sections
4.04 and 4.07) is for informational purposes only and the Trustee's receipt of
the foregoing shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company's compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely on exclusively on Officer's Certificates).
 
(h)    Subject to Section 7.01(a), the Trustee shall be under no obligation to
exercise any of the rights or powers vested by this Indenture at the request or
demand of any of the Holders pursuant to this Indenture unless such Holders
shall have offered to the Trustee security or indemnity satisfactory to the
Trustee against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or demand.
 

 

--------------------------------------------------------------------------------

 

(i)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including without limitation, its right to be indemnified, are extended
to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
 
(j)    The Trustee may request that the Company deliver an Officer's Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officer's
Certificate may be signed by any Person authorized to sign an Officer's
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.
 
(k)    In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
(l)    The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.
 
Section 7.03 Duties of Trustee Individual Rights of Trustee. The Trustee in its
individual or any other capacity may become the owner or pledgee of Securities
and may otherwise deal with the Company or any of its Affiliates with the same
rights the Trustee would have if it were not Trustee. Any Securities Agent may
do the same with like rights. The Trustee, however, must comply with Sections
7.09.
 
 
Section 7.04 Trustee's Disclaimer. The Trustee makes no representation as to the
validity or adequacy of this Indenture or the Securities; the Trustee shall not
be accountable for the Company's use of the proceeds from the Securities; and
the Trustee shall not be responsible for any statement in the Securities other
than its certificate of authentication.
 
 
Section 7.05 Notice of Defaults. If a Default or Event of Default occurs and is
continuing as to which the Trustee has received written notice pursuant to the
provisions of this Indenture, or as to which a Responsible Officer of the
Trustee who shall have direct responsibility for the administration of this
Indenture shall have actual knowledge, then the Trustee shall mail to each
Holder a notice of the Default or Event of Default within 30 days after receipt
of such notice or after acquiring such knowledge, as applicable, unless such
Default or Event of Default has been cured or waived; provided, however, that,
except in the case of a Default or Event of Default in payment or delivery of
any amounts due (including principal, interest, the Fundamental Change
Repurchase Price or the consideration due upon conversion) with respect to any
Security, the Trustee may withhold such notice if, and so long as it in good
faith determines that, withholding such notice is in the best interests of
Holders.
 
Section 7.06 Compensation and Indemnity. The Company shall pay to the Trustee
from time to time such compensation for its services as shall be agreed upon in
writing. The Trustee's compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee upon request for all reasonable out-of-pocket expenses incurred by it
pursuant to, and in accordance with, any provision hereof, except for any such
expenses as shall have been caused by the Trustee's own negligence or willful
misconduct. Such expenses shall include the reasonable compensation and
out-of-pocket expenses and fees of the Trustee's agents and counsel. The Trustee
shall

 

--------------------------------------------------------------------------------

 

provide the Company with reasonable notice of any expense not in the ordinary
course of business.
 
The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim or expense (including the reasonable fees and
expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this trust and the performance of its duties hereunder, or in connection with
enforcing the provisions of this Section 7.06, including the reasonable costs
and expenses of defending itself against any claim (whether asserted by the
Company, any Holder or any other Person) or liability in connection with the
exercise or performance of any of its powers and duties hereunder. The Company
need not pay for any settlement made without its consent. The Trustee shall
notify the Company promptly of any claim for which it may seek indemnification;
provided that failure to give such notice shall not relieve the Company of its
obligations under this Section 7.06. The Company need not reimburse any expense
or indemnify against any loss or liability incurred by the Trustee through the
Trustee's negligence or willful misconduct.
To secure the Company's payment obligations in this Section 7.06, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.
The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.06 shall survive any resignation or removal of the Trustee
and any termination of this Indenture.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(h) or (i) occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
Bankruptcy Law.
 
Section 7.07 Replacement of Trustee. A resignation or removal of the Trustee and
appointment of a successor Trustee shall become effective only upon the
successor Trustee's acceptance of appointment as provided in this Section 7.07.
The Trustee may resign by so notifying the Company in writing 15 days prior to
such resignation. The Holders of a majority in aggregate principal amount of the
Securities then outstanding may remove the Trustee by so notifying the Trustee
and the Company in writing and may appoint a successor Trustee with the
Company's consent. The Company may remove the Trustee if:
(a)the Trustee fails to comply with Section 7.09;
 
(b)the Trustee is adjudged a bankrupt or an insolvent;
 
(c)a receiver or other public officer takes charge of the Trustee or its
property; or
 
(d)the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Company's expense),
the Company or the Holders of at least 10% in aggregate principal amount of the
outstanding Securities may petition any court of competent jurisdiction

 

--------------------------------------------------------------------------------

 

for the appointment of a successor Trustee.
If the Trustee fails to comply with Section 7.09, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in Section 7.06.
 
Section 7.08 Successor Trustee by Merger, Etc. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee, if such successor corporation is
otherwise eligible hereunder.
 
 
Section 7.09 Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that (i) is an entity organized and doing business under the
laws of the United States of America or of any state thereof or the District of
Columbia, (ii) is subject to supervision or examination by federal or state
authorities and (iii) has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.
 
 
ARTICLE 8
 
Discharge of Indenture
 
 
 
Section 8.01 Termination of the Obligations of the Company. This Indenture shall
cease to be of further effect, and the Trustee shall execute instruments
acknowledging satisfaction and discharge of this Indenture, if:
 
(a)    either (i) all outstanding Securities (other than Securities replaced
pursuant to Section 2.07) have been delivered to the Trustee for cancellation or
(ii) all outstanding Securities have become due and payable at their scheduled
maturity, upon conversion or upon Repurchase Upon Fundamental Change, and in
either case the Company irrevocably deposits, prior to the applicable due date,
with the Trustee or the Paying Agent (if the Paying Agent is not the Company)
cash or, in the case of conversion, shares of Common Stock (and cash in lieu of
any fractional shares) sufficient to satisfy all obligations due and owing on
all outstanding Securities (other than Securities replaced pursuant to Section
2.07) on the Maturity Date, the relevant settlement date of any conversion or
the Fundamental Change Repurchase Date, as the case may be;
(b)    the Company pays to the Trustee all other sums payable hereunder by the
Company;
(c)    no Default or Event of Default with respect to the Securities shall exist
on the date of such deposit under clause (a)(ii) above;
(d)    such deposit under clause (a)(ii) above shall not result in a breach or
violation of, or

 

--------------------------------------------------------------------------------

 

constitute a Default or Event of Default under, this Indenture; and
(e)    the Company has delivered to the Trustee an Officer's Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for
herein relating to the satisfaction and discharge of this Indenture have been
complied with;
provided, however, that Sections 2.03, 2.04, 2.05, 2.08, 4.01, 4.02, 4.05, 7.06,
7.07, 7.08, 7.09, 8.02, 8.04, 13.04, 13.08 and 13.13 shall survive any discharge
of this Indenture until such time as the Securities have been paid in full and
there are no Securities outstanding; provided further, however, that Section
7.06 shall also survive after the Securities are paid in full and there are no
Securities outstanding.
 
 
 
Section 8.02 Application of Trust Money. The Trustee shall hold in trust all
money deposited with it pursuant to Section 8.01 and shall apply such deposited
money through the Paying Agent and in accordance with this Indenture to the
payment of amounts due on the Securities.
 
 
 
Section 8.03 Repayment to Company. The Trustee and the Paying Agent shall
promptly notify the Company of, and pay to the Company upon the request of the
Company, any excess money held by them at any time. The Trustee or the Paying
Agent, as the case may be, shall provide written notice to the Company of any
money that has been held by it and has, for a period of two years, remained
unclaimed for the payment of the principal of, or any accrued and unpaid
interest on, the Securities. The Trustee and the Paying Agent shall pay to the
Company upon the written request of the Company any money held by them for the
payment of the principal of, or any accrued and unpaid interest on, the
Securities that remains unclaimed for two years. After payment to the Company,
Holders entitled to the money must look to the Company for payment as general
creditors, subject to applicable law, and all liability of the Trustee and the
Paying Agent with respect to such money and payment shall, subject to applicable
law, cease.
 
 
Section 8.04 Reinstatement. If the Trustee or Paying Agent is unable to apply
any money in accordance with Sections 8.01 and 8.02 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
obligations of the Company under this Indenture and the Securities shall be
revived and reinstated as though no deposit had occurred pursuant to Sections
8.01 and 8.02 until such time as the Trustee or Paying Agent is permitted to
apply all such money in accordance with Sections 8.01 and 8.02; provided,
however, that if the Company has made any payment of amounts due with respect to
any Securities because of the reinstatement of its obligations, then the Company
shall be subrogated to the rights of the Holders of such Securities to receive
such payment from the money held by the Trustee or Paying Agent.
 
ARTICLE 9
Amendments
 
Section 9.01 Without Consent of Holders. The Company may amend or supplement
this Indenture or the Securities without notice to or the consent of any Holder:
 
(a)    to comply with Section 5.01;
 

 

--------------------------------------------------------------------------------

 

(b)    to comply with Section 10.12;
 
(c)    to secure the obligations of the Company in respect of the Securities or
add guarantees with respect to the Securities;
 
(d)    to evidence and provide for the appointment of a successor Trustee in
accordance with Section 7.07;
 
(e)    to comply with the provisions of any securities depositary, including the
Depositary, clearing agency, clearing corporation or clearing system, or the
requirements of the Trustee or the Registrar, relating to transfers and
exchanges of the Securities pursuant to this Indenture;
 
(f)    to add to the covenants of the Company described in this Indenture for
the benefit of Holders or to surrender any right or power conferred upon the
Company;
 
(g)    to make provision with respect to adjustments to the Conversion Rate as
required by this Indenture or to increase the Conversion Rate in accordance with
this Indenture;
 
(h)    to comply with the requirements of the SEC in connection with any
qualification of this Indenture under the TIA;
 
(i)    to cure any ambiguity, defect, omission or inconsistency in this
Indenture in a manner that does not, individually or in the aggregate with all
other changes, adversely affect the rights of any Holder in any respect; and
 
(j)    to conform the Indenture or the Securities to the description thereof
contained in the Preliminary Offering Memorandum under the heading “Description
of notes,” as supplemented by the related pricing term sheet, as evidenced in an
Officer's Certificate.
 
 
 
Section 9.02 With Consent of Holders. The Company may amend or supplement this
Indenture or the Securities with the written consent of the Holders of at least
a majority in aggregate principal amount of the outstanding Securities
(including, without limitation, consents obtained from Holders in connection
with a purchase of, or tender or exchange offer for, Securities). Subject to
Sections 6.04 and 6.07, the Holders of a majority in aggregate principal amount
of the outstanding Securities may, by written notice to the Trustee, waive by
consent (including, without limitation, consents obtained from Holders in
connection with a purchase of, or tender or exchange offer for, Securities)
compliance by the Company with any provision of this Indenture or the Securities
without notice to any other Holder. Notwithstanding the foregoing or anything
herein to the contrary, without the consent of the Holder of each outstanding
Security affected, no amendment, supplement or waiver, including a waiver
pursuant to Section 6.04, may:
 
(a)    change the stated maturity of the principal of, or the payment date of
any installment of interest on, any Security;
 
(b)    reduce the principal amount of, or any interest on, any Security;
 
(c)    change the place, manner or currency of payment of principal of, or any
interest on, any

 

--------------------------------------------------------------------------------

 

Security;
 
(d)    impair the right to institute a suit for the enforcement of any delivery
or payment on, or with respect to, or due upon the conversion of, any Security;
 
(e)    modify, in a manner adverse to Holders, the provisions of this Indenture
with respect to the right of Holders pursuant to Section 3.02 to require the
Company to repurchase Securities upon the occurrence of a Fundamental Change;
 
(f)    adversely affect the right of Holders to convert Securities in accordance
with Article 10;
 
(g)    reduce the percentage in aggregate principal amount of outstanding
Securities whose Holders must consent to a modification to or amendment of any
provision of this Indenture or the Securities; or
 
(h)    modify the provisions of this Indenture with respect to modification and
waiver (including waiver of a Default or an Event of Default), except to
increase the percentage required for modification or waiver or to provide for
the consent of each affected Holder.
 
Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall mail, or cause to be mailed,
to Holders a notice briefly describing such amendment, supplement or waiver. Any
failure of the Company to mail such notice shall not in any way impair or affect
the validity of such amendment, supplement or waiver.
It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.
Section 9.03 Revocation and Effect of Consents. Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder is a continuing consent
by the Holder and every subsequent Holder of a Security or portion of a Security
that evidences the same debt as the consenting Holder's Security, even if
notation of the consent is not made on any Security. However, any such Holder or
subsequent Holder may revoke the consent as to its Security or portion of a
Security if the Trustee receives a written notice of revocation before the date
the amendment, supplement or waiver becomes effective.
 
After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected. In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and, provided that notice
of such amendment, supplement or waiver is reflected on a Security that
evidences the same debt as the consenting Holder's Security, every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder's Security.
Nothing in this Section 9.03 shall impair the Company's rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Holder in the manner set forth in, and permitted by, such Section 9.01.
 
 
Section 9.04 Notation on or Exchange of Securities. If an amendment, supplement
or waiver

 

--------------------------------------------------------------------------------

 

changes the terms of a Security, the Trustee may require the Holder of the
Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security as directed and prepared by the Company about the
changed terms and return it to the Holder. Alternatively, if the Company so
determines, the Company in exchange for the Security shall issue and the Trustee
shall authenticate a new Security that reflects the changed terms.
 
 
Section 9.05 Trustee Protected. The Trustee shall sign any amendment,
supplemental indenture or waiver authorized pursuant to this Article 9;
provided, however, that the Trustee need not sign any amendment, supplement or
waiver authorized pursuant to this Article 9 that adversely affects the
Trustee's rights, duties, liabilities or immunities. The Trustee shall receive
and conclusively rely upon an Opinion of Counsel as to legal matters and an
Officer's Certificate as to factual matters that any supplemental indenture,
amendment or waiver is permitted or authorized pursuant to this Indenture and
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.
 
 
Section 9.06 Effect of Supplemental Indentures. Upon the due execution and
delivery of any supplemental indenture in accordance with this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and, except as
set forth in Sections 9.02 and 9.03, every Holder of Securities shall be bound
thereby.
 
 
ARTICLE 10
 
 
Conversion
 
 
Section 10.01 Conversion Privilege. (a) Subject to the limitations of Section
3.02 and Section 10.02 and the settlement provisions of Section 10.15(c), the
Securities shall be convertible at any time prior to 5:00 p.m., New York City
time, on the Business Day immediately preceding the Maturity Date into shares of
Common Stock and cash in lieu of fractional shares of Common Stock as described
in Section 10.02 and in accordance with this Article 10.
 
(b)    A Holder may convert a portion of the principal amount of a Security if
such portion is $1,000 principal amount or an integral multiple of $1,000
principal amount. Provisions of this Indenture that apply to conversion of all
of a Security also apply to conversion of a portion of such Security.
 
 
 
Section 10.02 Conversion Procedure and Payment Upon Conversion. (a) To convert
its Security, a Holder of a Physical Security must:
 
(i)    complete and manually sign the Conversion Notice, with appropriate
signature guarantee, or facsimile of the Conversion Notice and deliver the
completed Conversion Notice (which shall be irrevocable) to the Conversion
Agent;
(ii)    surrender the Security to the Conversion Agent;
(iii)    furnish appropriate endorsements and transfer documents if required by
the Registrar or

 

--------------------------------------------------------------------------------

 

Conversion Agent;
(iv)    pay all transfer or similar taxes if required pursuant to Section 10.04;
and
(v)    pay funds equal to interest payable in on the next Interest Payment Date
required by Section 10.02(e).
If a Holder holds a beneficial interest in a Global Security, to convert such
Security, the Holder must comply with clauses (iv) and (v) above and the
Depositary's procedures for converting a beneficial interest in a Global
Security.
(b)    Upon conversion of a Holder's Security, the Company shall deliver to such
converting Holder, through the Conversion Agent, a number of shares of Common
Stock equal to (i) (A) the aggregate principal amount of Securities to be
converted, divided by (B) $1,000, multiplied by (ii) the Conversion Rate in
effect on the applicable Conversion Date (provided that the Company shall
deliver cash in lieu of fractional shares as described in Section 10.03).
Settlement shall occur on the third Business Day immediately following the
relevant Conversion Date, unless such Conversion Date occurs on or following
March 1, 2016, in which case settlement shall occur on the Maturity Date.
 
(c)    Securities surrendered for conversion will be deemed converted at 5:00
p.m., New York City time, on the applicable Conversion Date, and the Person in
whose name the shares of Common Stock shall be issued upon such conversion shall
become the holder of record of such shares as of 5:00 p.m., New York City time,
on such Conversion Date. Prior to such time, a Holder receiving shares of Common
Stock upon conversion shall not be entitled to any rights relating to such
shares of Common Stock, including, among other things, the right to vote, tender
in a tender offer and receive dividends and notices of shareholder meetings. On
and after 5:00 p.m., New York City time, on the applicable Conversion Date with
respect to a conversion of a Security pursuant hereto, all rights of the Holder
of such Security shall terminate, other than the right to receive the
consideration deliverable or payable upon conversion of such Security as
provided herein and accrued but unpaid interest, if any, on such Security as
provided herein.
 
(d)    Except as provided in the Securities or in this Article 10, no payment or
other adjustment will be made for accrued interest on a converted Security, and
accrued interest, if any, will be deemed to be paid by the consideration paid to
the Holder upon conversion. Such accrued interest, if any, shall be deemed to be
paid in full rather than cancelled, extinguished or forfeited.
 
(e)    If any Holder surrenders a Security for conversion after 5:00 p.m., New
York City time, on the Regular Record Date for the payment of an installment of
interest but prior to 9:00 a.m., New York City time, on the next Interest
Payment Date, then, notwithstanding such conversion, the full amount of interest
payable with respect to such Security on such Interest Payment Date shall be
paid on such Interest Payment Date to the Holder of record of such Security at
5:00 p.m., New York City time, on such Regular Record Date; provided, however,
that such Security, when surrendered for conversion, must be accompanied by
payment in cash to the Conversion Agent on behalf of the Company of an amount
equal to the full amount of interest payable on such Interest Payment Date on
the Security so converted; provided further, however, that such payment to the
Conversion Agent described in the immediately preceding proviso in respect of a
Security surrendered for conversion shall not be required with respect to a
Security that:
 
(i)    is surrendered for conversion after 5:00 p.m., New York City time, on the
Regular Record Date immediately preceding the Maturity Date; or
(ii)    is surrendered for conversion after 5:00 p.m., New York City time, on a
Regular Record

 

--------------------------------------------------------------------------------

 

Date for the payment of an installment of interest and on or prior to 9:00 a.m.,
New York City time, on the related Interest Payment Date, where, pursuant to
Section 3.02, the Company has specified, with respect to a Fundamental Change, a
Fundamental Change Repurchase Date that is after such Regular Record Date but on
or prior to such Interest Payment Date;
provided further that, if the Company shall have, prior to the Conversion Date
with respect to a Security, defaulted in a payment of interest on such Security,
then in no event shall the Holder of such Security who surrenders such Security
for conversion be required to pay such defaulted interest or the interest that
shall have accrued on such defaulted interest pursuant to Section 2.12 or
otherwise (it being understood that nothing in this Section 10.02(e) shall
affect the Company's obligations under Section 2.12).
(f)    If a Holder converts more than one Security at the same time, the full
number of shares of Common Stock issued upon such conversion (and, as a result,
the amount of cash deliverable in lieu of any fractional share of Common Stock)
shall be based on the total principal amount of all Securities converted.
 
(g)    Upon surrender of a Security that is converted in part, the Trustee shall
authenticate for the Holder a new Security equal in principal amount to the
unconverted portion of the Security surrendered.     
(h)    If the last day on which a Security may be converted is not a Business
Day, the Security may be surrendered on the next succeeding day that is a
Business Day.
 
 
 
Section 10.03 Cash in Lieu of Fractional Shares. The Company will not issue a
fractional share of Common Stock upon conversion of a Security. Instead, the
Company shall pay cash in lieu of fractional shares based on the Closing Sale
Price of the Common Stock on the applicable Conversion Date (or, if such
Conversion Date is not a Trading Day, the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding such Conversion Date).
 
 
 
 
Section 10.04 Taxes on Conversion. If a Holder converts its Security, the
Company shall pay any documentary, stamp or similar issue or transfer tax or
duty due on the issue, if any, of Common Stock upon the conversion. However,
such Holder shall pay any such tax or duty that is due because such shares are
issued in a name other than such Holder's name. The Conversion Agent may refuse
to deliver a certificate representing the Common Stock to be issued in a name
other than such Holder's name until the Conversion Agent receives a sum
sufficient to pay any tax or duty which will be due because such shares are to
be issued in a name other than such Holder's name.
Section 10.05 Company to Provide Common Stock. The Company shall at all times
reserve out of its authorized but unissued Common Stock or Common Stock held in
its treasury a sufficient number of shares of Common Stock to permit the
conversion, in accordance herewith, of all of the Securities (assuming, for such
purposes, that at the time of computation of such number of shares, all such
Securities would be converted by a single Holder). The shares of Common Stock
due upon conversion of a Global Security shall be delivered by the Company in
accordance with the Depositary's customary practices.
 
All shares of Common Stock issued upon conversion of the Securities shall be
validly issued, fully paid and non-assessable and shall be free of preemptive or
similar rights and free of any lien or adverse claim that arises from the action
or inaction of the Company.
The Company shall comply with all securities laws regulating the offer and
delivery of shares of

 

--------------------------------------------------------------------------------

 

Common Stock upon conversion of Securities and shall list such shares on each
national securities exchange or automated quotation system on which the shares
of Common Stock are listed on the applicable Conversion Date.
 
Section 10.06 Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustment from time to time, without duplication, upon the
occurrence of any of the following events:
 
(a)If the Company issues shares of Common Stock as a dividend or distribution on
all shares of the Common Stock, or if the Company effects a share split or share
combination, the Conversion Rate shall be adjusted based on the following
formula:
 
 
 
 
 
OS'
CR'
=
 CR0 
x
OS0
 
 
 
 
 

 
where,
CR0  =
the Conversion Rate in effect immediately prior to 5:00 p.m., New York City
time, on the record date for such dividend or distribution, or immediately prior
to 9:00 a.m., New York City time, on the effective date of such share split or
share combination, as the case may be;
CR' =
the Conversion Rate in effect immediately after 5:00 p.m., New York City time,
on the record date for such dividend or distribution, or immediately after 9:00
a.m., New York City time, on the effective date of such share split or share
combination, as the case may be;
OS0  =
the number of shares of Common Stock outstanding immediately prior to 5:00 p.m.,
New York City time, on the record date for such dividend or distribution, or
immediately prior to 9:00 a.m., New York City time, on the effective date of
such share split or share combination, as the case may be; and
OS' =
the number of shares of Common Stock outstanding immediately after such dividend
or distribution, or such share split or share combination, as the case may be.
 
 

Any adjustment made under this Section 10.06(a) shall become effective
immediately after 5:00 p.m., New York City time, on the record date for such
dividend or distribution, or immediately after 9:00 a.m., New York City time, on
the effective date for such share split or share combination, as the case may
be. If any dividend or distribution of the type described in this Section
10.06(a) is declared but not so paid or made, then the Conversion Rate shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, to the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
(b)    If the Company distributes to all or substantially all holders of the
Common Stock any rights, options or warrants entitling them, for a period
expiring not more than 60 days immediately following the issuance date of such
distribution, to purchase or subscribe for shares of Common Stock, at a price
per share less than the average of the Closing Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on the Trading Day immediately
preceding the date of announcement for such distribution, the Conversion Rate
shall be increased based on the following formula:
 
 
 

 

--------------------------------------------------------------------------------

 

 
                               OS0 + X 
   CR' = CR0   x    ------------
                               OS0  + Y

where,
CR0  =
the Conversion Rate in effect immediately prior to 5:00 p.m., New York City
time, on the record date for such distribution;
CR' =
the Conversion Rate in effect immediately after 5:00 p.m., New York City time,
on the record date for such distribution;
OS0  =
the number of shares of Common Stock outstanding immediately prior to 5:00 p.m.,
New York City time, on the record date for such distribution;
X =
the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and
Y =
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Closing
Sale Prices of the Common Stock over the 10 consecutive Trading Day period
ending on the Trading Day immediately preceding the date of announcement for
such distribution.
 
 

Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after 5:00 p.m., New York City time, on the record date
for such distribution. To the extent that shares of Common Stock are not
delivered after expiration of such rights, options or warrants, the Conversion
Rate shall be readjusted, effective as of the date of such expiration, to the
Conversion Rate that would then be in effect had the increase with respect to
the distribution of such rights, options or warrants been made on the basis of
delivery of only the number of shares of Common Stock actually delivered. If
such rights, options or warrants are not so distributed, the Conversion Rate
shall be decreased, effective as of the date the Board of Directors determines
not to make such distribution, to the Conversion Rate that would then be in
effect if such record date for such distribution had not occurred.
In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of Common Stock at less than such average of
the Closing Sale Prices for the 10 consecutive Trading Day period ending on the
Trading Day immediately preceding the date of announcement for such
distribution, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account any consideration received by
the Company for such rights, options or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors. Except in the case of a
readjustment of the Conversion Rate pursuant to the immediately preceding
paragraph, the Conversion Rate shall not be decreased pursuant to this Section
10.06(b).
(c)    If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other of its assets, securities or property or rights, options
or warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of Common Stock, but excluding:
 
(i) dividends or distributions as to which an adjustment was effected pursuant
to Section 10.06(a) or Section 10.06(b);
(ii) dividends or distributions paid exclusively in cash as to which an
adjustment was effected

 

--------------------------------------------------------------------------------

 

pursuant to Section 10.06(d); and
(iii) Spin-Offs to which the provisions set forth in the latter portion of this
Section 10.06(c) shall apply
(any of such shares of Capital Stock, evidences of its indebtedness or other
assets, securities or property or rights, options or warrants to acquire its
Capital Stock or other securities, the “Distributed Property”), then, in each
such case, the Conversion Rate shall be increased based on the following
formula:
                                          SP0
CR' = CR0    x          --------------
     SP0  - FMV 

where,
CR0  =
the Conversion Rate in effect immediately prior to 5:00 p.m., New York City
time, on the record date for such distribution;
CR' =
the Conversion Rate in effect immediately after 5:00 p.m., New York City time,
on the record date for such distribution;
SP0  =
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Date for such distribution; and
FMV =
the fair market value (as determined by the Board of Directors) of the
Distributed Property distributable with respect to each outstanding share of
Common Stock on the Ex-Date for such distribution.
 
 

If the Board of Directors determines “FMV” for purposes of this Section 10.06(c)
by reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Closing Sale Prices of the Common Stock over the 10 consecutive
Trading Day period ending on the Trading Day immediately preceding the Ex-Date
for such distribution.
Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above) or if the difference between “SP0” and
“FMV” is less than $1.00, in lieu of the foregoing increase, provision shall be
made for each Holder of a Security to receive, for each $1,000 principal amount
of Securities it holds, at the same time and upon the same terms as the holders
of the Common Stock, the amount and kind of Distributed Property that such
Holder would have received if such Holder had owned a number of shares of Common
Stock equal to the Conversion Rate in effect on the record date for such
distribution.
An adjustment made under the portion of this Section 10.06(c) above shall become
effective immediately after 5:00 p.m., New York City time, on the record date
for such distribution. If such distribution is not so paid or made, the
Conversion Rate shall be decreased, effective as of the date the Board of
Directors determines not to make such distribution, to the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of
Capital Stock of any class or series, or similar equity interests, of or
relating to a Subsidiary or other business unit of the Company, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the

 

--------------------------------------------------------------------------------

 

transaction) on a U.S. national securities exchange (a “Spin-Off”), the
Conversion Rate shall be increased based on the following formula:
 
FMV +  MP0
                                     
    CR' = CR0   x 
  MP0  

where,
CR0   =
the Conversion Rate in effect immediately prior to 5:00 p.m., New York City
time, on the effective date for the Spin-Off;
CR' =
the Conversion Rate in effect immediately after 5:00 p.m., New York City time,
on the effective date for the Spin-Off;
FMV =
the average of the Closing Sale Prices of the Capital Stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
Common Stock over the 10 consecutive Trading Days immediately following, and
including, the effective date for a Spin-Off (the “Valuation Period”); and
MP0   =
the average of the Closing Sale Prices of the Common Stock over the Valuation
Period.
 
 

The increase to the Conversion Rate under the preceding paragraph shall occur
after 9:00 a.m., New York City time, on the day after the last Trading Day of
the Valuation Period, but will be given effect immediately after 5:00 p.m., New
York City time, on the effective date of the Spin-Off. In the event that the
Conversion Date occurs during the Valuation Period, the Company shall deliver
any shares of the Common Stock and cash in lieu of fractional shares (based on
the adjusted Conversion Rate as described above) on the third Business Day
immediately following the last day of the Valuation Period.
Subject in all respects to Section 10.14, rights, options or warrants
distributed by the Company to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company's Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (each a “Trigger Event”):
(i)    are deemed to be transferred with such Common Stock;
(ii)    are not exercisable; and
(iii)    are also issued in respect of future issuances of the Common Stock,
shall be deemed not to have been distributed for purposes of this Section
10.06(c) (and no adjustment to the Conversion Rate under this Section 10.06(c)
will be required) until the occurrence of the earliest Trigger Event, whereupon
such rights, options or warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Conversion Rate shall be made
under this Section 10.06(c).
If any such right, option or warrant, including any such existing rights,
options or warrants distributed prior to the date of this Indenture, are subject
to events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and record date with respect to new
rights, options or warrants with such rights (and a

 

--------------------------------------------------------------------------------

 

termination or expiration of the existing rights, options or warrants without
exercise by any of the holders thereof).
In addition, in the event of any distribution (or deemed distribution) of
rights, options or warrants, or any Trigger Event or other event (of the type
described in the preceding sentence) with respect thereto that was counted for
purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate under this Section 10.06(c) was made:
(1)    in the case of any such rights, options or warrants that shall all have
been redeemed or repurchased without exercise by any holders thereof, the
Conversion Rate shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash distribution, equal to the per share redemption or repurchase
price received by a holder or holders of Common Stock with respect to such
rights, options or warrants (assuming such holder had retained such rights,
options or warrants), made to all holders of Common Stock as of the date of such
redemption or repurchase; and
(2)    in the case of such rights, options or warrants that shall have expired
or been terminated without exercise by any holders thereof, the Conversion Rate
shall be readjusted as if such rights, options or warrants had not been issued.
For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:
(A)    a dividend or distribution of shares of Common Stock to which Section
10.06(a) is applicable (the “Clause A Distribution”); or
(B)    a dividend or distribution of rights, options or warrants to which
Section 10.06(b) is applicable (the “Clause B Distribution”),
then:
(1)    such dividend or distribution, other than the Clause A Distribution and
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 10.06(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 10.06(c) with respect to
such Clause C Distribution shall then be made; and
(2)    the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Conversion Rate adjustment
required by Section 10.06(a) and Section 10.06(b) with respect thereto shall
then be made, except that, if determined by the Board of Directors, the record
date of the Clause A Distribution and the Clause B Distribution shall be deemed
to be the record date of the Clause C Distribution and any shares of Common
Stock included in the Clause A Distribution or Clause B Distribution shall be
deemed not to be “outstanding immediately prior to 5:00 p.m., New York City
time, on the record date for such dividend or distribution, or immediately after
9:00 a.m., New York City time, on the effective date of such share split or
share combination, as the case may be” within the meaning of Section 10.06(a) or
“outstanding immediately prior to 5:00 p.m., New York City time, on the record
date for such distribution” within the meaning of Section 10.06(b).
Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of either the fourth or seventh paragraph of this Section 10.06(c), the
Conversion Rate shall not be decreased pursuant to this Section 10.06(c).
(d)    If any cash dividend or distribution is made to all or substantially all
holders of the

 

--------------------------------------------------------------------------------

 

Common Stock, the Conversion Rate shall be increased based on the following
formula:
 
SP0
                                     
    CR' = CR0   x 
  SP0 - C  

 
 
 
where,
CR0   =
the Conversion Rate in effect immediately prior to 5:00 p.m., New York City
time, on the record date for such dividend or distribution;
CR' =
the Conversion Rate in effect immediately after 5:00 p.m., New York City time,
on the record date for such dividend or distribution;
SP0   =
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day period immediately preceding the Ex-Date for such
dividend or distribution; and
C =
the amount in cash per share of Common Stock the Company distributes to holders
of its Common Stock.
 
 

Any adjustment made under this Section 10.06(d) shall become effective
immediately after 5:00 p.m., New York City time, on the record date for such
dividend or distribution.
Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above) or if the difference between “SP0” and “C” is less
than $1.00, in lieu of the foregoing increase, provision shall be made for each
Holder of a Security to receive, for each $1,000 principal amount of Securities
it holds, at the same time and upon the same terms as holders of the Common
Stock, the amount of cash such Holder would have received as if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate on the
record date for such cash dividend or distribution.
If such dividend or distribution is not so paid, the Conversion Rate shall be
decreased, effective as of the date the Board of Directors determines not to pay
such dividend or distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared. Except in the
case of a readjustment of the Conversion Rate pursuant to the last sentence of
the immediately preceding sentence, the Conversion Rate shall not be decreased
pursuant to this Section 10.06(d).
(e)    If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock, if the cash and value of
any other consideration included in the payment per share of Common Stock
exceeds the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading-Day period (the “Averaging Period”) commencing on, and
including, the Trading Day next succeeding the last date on which tenders or
exchanges may be made pursuant to such tender or exchange offer (the “Expiration
Date”), the Conversion Rate shall be increased based on the following formula:
 
AC+ (SP' x PS')                                     
    CR' = CR0   x 
OS0 x SP'  

 
 
where,

 

--------------------------------------------------------------------------------

 

CR0   =
the Conversion Rate in effect immediately prior to 9:00 a.m., New York City
time, on the Trading Day immediately following the Expiration Date;
CR' =
the Conversion Rate in effect immediately after 9:00 a.m., New York City time,
on the Trading Day immediately following the Expiration Date;
AC =
the aggregate value of all cash and any other consideration (as determined by
the Board of Directors) paid or payable for shares of Common Stock purchased in
such tender or exchange offer;
OS0   =
the number of shares of Common Stock outstanding immediately prior to the
Expiration Date (prior to giving effect to such tender offer or exchange offer);
OS' =
the number of shares of Common Stock outstanding immediately after the
Expiration Date (after giving effect to such tender offer or exchange offer);
and
SP' =
the average of the Closing Sale Prices of the Common Stock over the Averaging
Period.

 
The increase to the Conversion Rate under this Section 10.06(e) shall occur at
9:00 a.m., New York City time, on the day following the last day of the
Averaging Period, but will be given effect immediately after 9:00 a.m., New York
City time, on the Trading Day immediately following the Expiration Date. In the
event that the Conversion Date occurs during the Averaging Period, the Company
shall deliver shares of the Common Stock and cash in lieu of fractional shares
(based on the adjusted Conversion Rate as described above) on the third Business
Day immediately following the last day of the Averaging Period. If the Company
or one of its Subsidiaries is obligated to purchase the Common Stock pursuant to
any such tender or exchange offer but the Company or such Subsidiary is
permanently prevented by applicable law from effecting any such purchase or all
such purchases are rescinded, the Conversion Rate shall be immediately decreased
to the Conversion Rate that would be in effect if such tender or exchange offer
had not been made.
Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(e).
(f)    In addition to the foregoing adjustments in subsections (a), (b), (c),
(d) and (e) above, the Company may, from time to time and to the extent
permitted by law, increase the Conversion Rate by any amount for a period of at
least 20 Business Days or any longer period as may be permitted or required by
law, if the Board of Directors has made a determination, which determination
shall be conclusive, that such increase would be in the best interests of the
Company. Such Conversion Rate increase shall be irrevocable during such period.
The Company shall give notice to the Trustee and cause notice of such increase
to be mailed to each Holder of Securities at such Holder's address as the same
appears on the registry books of the Registrar, at least 15 days prior to the
date on which such increase commences.
 
(g)    All calculations under this Article 10 shall be made to the nearest cent
or to the nearest 1/10,000th of a share, as the case may be. Adjustments to the
Conversion Rate will be calculated to the nearest 1/10,000th.
 
 
 
 
 
Section 10.07 No Adjustment. The Conversion Rate shall not be adjusted for any
transaction or event other than for any transaction or event described in this
Article 10. Without limiting the foregoing, the Conversion Rate shall not be
adjusted:
(i)upon the issuance of any shares of Common Stock pursuant to any present or
future

 

--------------------------------------------------------------------------------

 

plan providing for the reinvestment of dividends or interest payable on the
Company's securities;
(ii)upon the issuance of any shares of Common Stock, restricted stock or
restricted stock units, non-qualified stock options, incentive stock options or
any other options or rights (including stock appreciation rights) to purchase
shares of Common Stock pursuant to any present or future employee, director or
consultant benefit plan or program of, or assumed by, the Company or any of its
Subsidiaries;
(iii)upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the date the Securities
were first issued;
(iv)for accrued and unpaid interest, if any;
(v)upon the repurchase of any shares of Common Stock pursuant to an open-market
share repurchase program or other buy-back transaction that is not a tender
offer or exchange offer of the nature described in Section 10.06(e);
(vi)for the sale or issuance of new shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock for cash, including
at a price per share less than the fair market value thereof or otherwise,
except as described in Section 10.06, or in an acquisition;
(vii)solely for a change in the par value of shares of Common Stock; or
(viii)for a third-party tender offer.
No adjustment in the Conversion Rate pursuant to Section 10.06(a) through (e)
shall be required until cumulative adjustments amount to one percent or more of
the Conversion Rate then in effect (or, if never adjusted, the initial
Conversion Rate); provided, however, that any adjustments to the Conversion Rate
which by reason of this paragraph are not required to be made shall be carried
forward and taken into account in any subsequent adjustment to the Conversion
Rate; provided further that if the Securities have been converted pursuant to
Section 10.01, then, in each case, any adjustments to the Conversion Rate that
have been, and at such time remain, deferred pursuant to this Section 10.07
shall be given effect, and such adjustments, if any, shall no longer be carried
forward and taken into account in any subsequent adjustment to the Conversion
Rate.
No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company makes provision for each Holder to participate
in the transaction, at the same time and upon the same terms as holders of
Common Stock participate in such transaction, without conversion, as if such
Holder held a number of shares of Common Stock equal to the Conversion Rate in
effect on the record date or effective date, as applicable, of the transaction
(without giving effect to any adjustment pursuant to Section 10.06 on account of
such transaction), multiplied by principal amount (expressed in thousands) of
Securities held by such Holder.
 
 
 
 
 
 
Section 10.08 Adjustments of Prices. Whenever any provision of this Indenture
requires the Company to calculate Closing Sale Prices over a span of multiple
days (including the “Applicable Price” for purpose of a Make-Whole Fundamental
Change), the Company shall make appropriate adjustments to account for any
adjustment to the Conversion Rate that becomes effective, or any event requiring
an

 

--------------------------------------------------------------------------------

 

adjustment to the Conversion Rate where the record date or effective date of the
event occurs, at any time during the period when the Closing Sale Prices are to
be calculated.
 
Section 10.09 Adjustments for Tax Purposes. Except as prohibited by law, the
Company may (but is not obligated to) increase the Conversion Rate, in addition
to those required by Section 10.06 hereof, as it determines to be advisable in
order that any stock dividend, subdivision of shares, distribution of rights to
purchase stock or securities or distribution of securities convertible into or
exchangeable for stock made by the Company or to its shareholders will not be
taxable to the recipients thereof or in order to avoid or diminish any such
taxation.
 
 
 
Section 10.10 Notice of Adjustment. Whenever the Conversion Rate is adjusted,
the Company shall promptly mail to Holders at the addresses appearing on the
Registrar's books a notice of the adjustment and file with the Trustee an
Officer's Certificate briefly stating the facts requiring the adjustment and the
manner of computing it. The certificate shall be conclusive evidence of the
correctness of such adjustment.
 
 
Section 10.11 Notice of Certain Transactions. In the event that:
 
(a)    the Company takes any action, or becomes aware of any event, that would
require an adjustment in the Conversion Rate,
 
(b)    the Company takes any action that would require a supplemental indenture
pursuant to Section 10.12, or
 
(c)    there is a dissolution or liquidation of the Company,
 
the Company shall promptly mail to Holders at the addresses appearing on the
Registrar's books and the Trustee a written notice stating the proposed record
date, Ex-Date, effective date and Expiration Date, as applicable, of the
transaction referred to in clause (a), (b) or (c) of this Section 10.11. If the
transaction (A) is not a Spin-Off, but would require an adjustment to the
Conversion Rate pursuant to Section 10.06(c), or (B) would require an adjustment
to the Conversion Rate pursuant to Section 10.06(d), the Company will use
commercially reasonable efforts to mail the notice at least 15 Business Days
immediately prior to the Ex-Date applicable to the transaction, and, if the
transaction (A) is a Spin-Off that would require an adjustment to the Conversion
Rate pursuant to Section 10.06(c) or (B) would require an adjustment to the
Conversion Rate pursuant to Section 10.06(e), the Company will use commercially
reasonable efforts to mail the notice at least five Business Days prior to the
effective date or Expiration Date applicable to the transaction, as the case may
be.
 
Section 10.12 Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege. If the Company:
 
(a)    reclassifies the Common Stock (other than a change only in par value, or
from par value to no par value, or from no par value to par value, or a change
as a result of a subdivision or combination of Common Stock to which Section
10.06(a) applies);
 
(b)    is party to a consolidation, merger or binding share exchange; or

 

--------------------------------------------------------------------------------

 

 
(c)    sells, transfers, leases, conveys or otherwise disposes of all or
substantially all of the consolidated property or assets of the Company,
 
in each case, pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”), each $1,000 principal
amount of Securities will, from and after the effective time of such Merger
Event, be convertible into the same kind, type and proportions of consideration
that a holder of a number of shares of Common Stock equal to the Conversion Rate
in effect immediately prior to such Merger Event would have received in such
Merger Event (“Reference Property”) and, prior to or at the effective time of
such Merger Event, the Company or the successor or purchasing Person, as the
case may be, shall execute with the Trustee a supplemental indenture permitted
under Section 9.01(b) providing for such change in the right to convert the
Securities.
If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), then:
(i)    the Reference Property into which the Securities will be convertible
shall be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Common Stock that affirmatively make
such an election; and
(ii)    the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause (i)
attributable to one share of Common Stock.
The Company shall notify Holders, the Trustee and the Conversion Agent (if other
than the Trustee) of such weighted average as soon as practicable after such
determination is made.
The supplemental indenture referred to in the first sentence of this Section
10.12 shall provide for adjustments to the Conversion Rate that shall be as
nearly equivalent as may be practicable to the adjustments of the Conversion
Rate provided for in this Article 10 and for the delivery of cash by the Company
in lieu of fractional securities or property that would otherwise be deliverable
to holders upon Conversion as part of the Reference Property, with such amount
of cash determined by the Board of Directors in a manner as nearly equivalent as
may be practicable to that used by the Company to determine the Closing Sale
Price of the Common Stock. The provisions of this Section 10.12 shall similarly
apply to successive consolidations, mergers, binding share exchanges, sales,
transfers, leases, conveyances or dispositions.
The Company shall not become a party to any Merger Event unless its terms are
consistent with this Section 10.12.
None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into shares of Common Stock (and cash in lieu of any fractional
share) as set forth in Section 10.01 and Section 10.02 prior to the effective
date of such Merger Event.
In the event the Company shall execute a supplemental indenture pursuant to this
Section 10.12, the Company shall promptly file with the Trustee an Officer's
Certificate briefly stating the reasons therefor, the kind or amount of
Reference Property receivable by Holders of the Securities upon the conversion
of their Securities after any such Merger Event and any adjustment to be made
with respect thereto.

 

--------------------------------------------------------------------------------

 

 
 
 
 
Section 10.13 Trustee's Disclaimer. The Trustee has no duty to determine when an
adjustment under this Article 10 should be made, how it should be made or what
such adjustment should be, but may accept as conclusive evidence of the
correctness of any such adjustment, and shall be protected in relying upon, the
Officer's Certificate with respect thereto which the Company is obligated to
file with the Trustee pursuant to Section 10.10 hereof. The Trustee makes no
representation as to the validity or value of any securities or assets issued
upon conversion of Securities, and the Trustee shall not be responsible for the
failure by the Company to comply with any provisions of this Article 10.
 
The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.12, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officer's Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.12 hereof.
 
Section 10.14 Rights Distributions Pursuant to Shareholders' Rights Plans. To
the extent that the Company has a rights plan (i.e., a poison pill) in effect
upon conversion of any Security or a portion thereof, the Company shall make
provision such that each Holder thereof shall receive, in addition to, and
concurrently with the delivery of, the shares of Common Stock due upon
conversion, the rights described in such plan, unless the rights have separated
from the Common Stock before the time of conversion, in which case the
Conversion Rate shall be adjusted at the time of separation as if the Company
distributed to all holders of Common Stock Distributed Property as described in
Section 10.06(c), subject to readjustment in the event of the expiration,
termination or redemption of such rights.
 
 
 
Section 10.15 Increased Conversion Rate Applicable to Certain Securities
Surrendered in Connection with Make-Whole Fundamental Changes. (a)
Notwithstanding anything herein to the contrary, the Conversion Rate applicable
to each Security that is surrendered for conversion, in accordance with this
Article 10, at any time during the period (the “Make-Whole Conversion Period”)
from, and including, the effective date (the “Effective Date”) of a Make-Whole
Fundamental Change (which Effective Date the Company shall disclose in the
written notice referred to in Section 10.15(e)):
 
(A) to, and including, 5:00 p.m., New York City time, on the date that is 30
Business Days after the later of (i) such Effective Date and (ii) the date the
Company mails to Holders the relevant notice of the Effective Date; or
(B) if such Make-Whole Fundamental Change also constitutes a Fundamental Change,
to, and including, 5:00 p.m., New York City time, on the Fundamental Change
Repurchase Date corresponding to such Fundamental Change, shall be increased to
an amount equal to the Conversion Rate that would, but for this Section 10.15,
otherwise apply to such Security pursuant to this Article 10, plus an amount
equal to the Make-Whole Applicable Increase.
(b)    as used herein, “Make-Whole Applicable Increase” shall mean, with respect
to a Make-Whole Fundamental Change, the amount, set forth in the following
table, which corresponds to the Effective Date and the Applicable Price of such
Make-Whole Fundamental Change:

 

--------------------------------------------------------------------------------

 

 
Effective Date
Applicable Price
March 10, 2011
March 15, 2012
March 15, 2013
March 15, 2014
March 15, 2015
March 15, 2016
$
8.75
 
24.6498
 
24.6498
 
24.6498
 
24.6498
 
24.6498
 
24.6498
 
$
10.00
 
20.3061
 
18.5307
 
16.7826
 
15.0762
 
13.0658
 
10.3641
 
$
12.00
 
14.6044
 
12.8874
 
11.0657
 
9.0311
 
6.2697
 
—
 
$
14.00
 
11.1142
 
9.5728
 
7.9031
 
5.9924
 
3.4708
 
—
 
$
16.00
 
8.8167
 
7.4720
 
6.0125
 
4.3528
 
2.2875
 
—
 
$
18.00
 
7.2124
 
6.0510
 
4.7968
 
3.3913
 
1.7319
 
—
 
$
20.00
 
6.0370
 
5.0355
 
3.9616
 
2.7759
 
1.4241
 
—
 
$
22.00
 
5.1414
 
4.2755
 
3.3538
 
2.3483
 
1.2220
 
—
 
$
24.00
 
4.4368
 
3.6851
 
2.8900
 
2.0301
 
1.0714
 
—
 
$
26.00
 
3.8680
 
3.2120
 
2.5222
 
1.7802
 
0.9504
 
—
 
$
28.00
 
3.3989
 
2.8236
 
2.2215
 
1.5760
 
0.8490
 
—
 
$
30.00
 
3.0053
 
2.4984
 
1.9699
 
1.4044
 
0.7619
 
—
 
$
35.00
 
2.2524
 
1.8758
 
1.4863
 
1.0707
 
0.5888
 
—
 
$
40.00
 
1.7176
 
1.4316
 
1.1379
 
0.8258
 
0.4591
 
—
 
$
45.00
 
1.3212
 
1.1005
 
0.8755
 
0.6384
 
0.3583
 
—
 
$
50.00
 
1.0190
 
0.8468
 
0.6726
 
0.4914
 
0.2776
 
—
 
 
 
 
 
 
 
 

provided, however, that:
(i)if the actual Applicable Price of such Make-Whole Fundamental Change is
between two Applicable Prices listed in the table above under the column titled
“Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental Change is between two Effective Dates listed in the table above in
the row immediately below the title “Effective Date,” then the Make-Whole
Applicable Increase for such Make-Whole Fundamental Change shall be determined
by linear interpolation between the Make-Whole Applicable Increases set forth
for such higher and lower Applicable Prices and such earlier and later Effective
Dates based on a 365-day year, as applicable;
 
(ii)if the actual Applicable Price of such Make-Whole Fundamental Change is
greater than $50.00 per share (subject to adjustment in the same manner as the
Applicable Prices pursuant to Section 10.15(b)(iii)), or if the actual
Applicable Price of such Make-Whole Fundamental Change is less than $8.75 per
share (subject to adjustment in the same manner as the Applicable Prices
pursuant to Section 10.15(b)(iii)), then the Make-Whole Applicable Increase
shall be equal to zero;
 
(iii)if an event occurs that requires, pursuant to this Article 10 (other than
solely pursuant to this Section 10.15), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each Applicable Price set forth in the table above under the column titled
“Applicable Price” shall be deemed to be adjusted so that such Applicable Price,
at and after such time, shall be equal to the product of (A) such Applicable
Price as in effect immediately before such adjustment to such Applicable Price
and (B) a fraction the numerator of which is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and the denominator of
which is the Conversion Rate to be in effect, in accordance with this Article
10, immediately after such adjustment to the Conversion Rate;
 

 

--------------------------------------------------------------------------------

 

(iv)each Make-Whole Applicable Increase amount set forth in the table above
shall be adjusted at the same time and in the same manner in which, and for the
same events for which, the Conversion Rate is required to be adjusted pursuant
to this Article 10; and
 
(v)in no event shall the Conversion Rate applicable to any Security be increased
pursuant to this Section 10.15 to the extent, but only to the extent, such
increase shall cause the Conversion Rate applicable to such Security to exceed
114.2857 shares per $1,000 principal amount (the “Maximum Conversion Rate”);
provided, however, that the Maximum Conversion Rate shall be adjusted at the
same time and in the same manner in which, and for the same events for which,
the Conversion Rate is required to be adjusted pursuant to this Article 10.
 
(c)    Upon surrender of Securities for conversion in connection with a
Make-Whole Fundamental Change, the Company shall satisfy its conversion
obligation by delivering shares of Common Stock (together with cash in lieu of
any fractional share) or Reference Property, as applicable. In the event the
conversion obligation will be satisfied in Reference Property, if the
consideration for the Common Stock in any Make-Whole Fundamental Change is
composed entirely of cash, for any conversion of Securities following the
Effective Date of such Make-Whole Fundamental Change, the conversion obligation
shall be calculated based solely on the Applicable Price for the transaction and
shall be deemed to be an amount equal to, per $1,000 principal amount of
converted Securities, the Conversion Rate (including any Make-Whole Applicable
Increase), multiplied by such Applicable Price.
 
(d)    As used herein, “Applicable Price” shall have the following meaning with
respect to a Make-Whole Fundamental Change:
 
(i) if such Make-Whole Fundamental Change is a transaction or series of
transaction described in clause (c) of the definition of Change in Control and
the consideration (excluding cash payments for fractional shares or pursuant to
statutory appraisal rights) for shares of the Common Stock in such Make-Whole
Fundamental Change consists solely of cash, then the “Applicable Price” with
respect to such Make-Whole Fundamental Change shall be equal to the cash amount
paid per share of Common Stock in such Make-Whole Fundamental Change; and
(ii) in all other circumstances, the “Applicable Price” with respect to such
Make-Whole Fundamental Change shall be equal to the average of the Closing Sale
Prices per share of Common Stock for the five consecutive Trading Days
immediately preceding, but excluding, the Effective Date of such Make-Whole
Fundamental Change.
(e)    The Company shall mail to each Holder, in accordance with Section 13.01,
written notice of the Effective Date of the Make-Whole Fundamental Change within
10 days of such Effective Date. Each such notice shall also state that, in
connection with such Make-Whole Fundamental Change, the Company shall increase,
in accordance herewith, the Conversion Rate applicable to Securities entitled as
provided herein to such increase (along with a description of how such increase
shall be calculated and the time periods during which Securities must be
surrendered in order to be entitled to such increase, including, without
limitation, the last day of the Make-Whole Conversion Period).
 
(f)    For avoidance of doubt, the provisions of this Section 10.15 shall not
affect or diminish the Company's obligations, if any, pursuant to Article 3 with
respect to a Make-Whole Fundamental Change that also constitutes a Fundamental
Change.
 
(g)    Nothing in this Section 10.15 shall prevent an adjustment to the
Conversion Rate pursuant

 

--------------------------------------------------------------------------------

 

to Section 10.06 in respect of a Make-Whole Fundamental Change.
 
ARTICLE 11
 
 
Concerning the Holders
 
 
Section 11.01 Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage in aggregate principal amount of the
Securities may take any action (including the making of any demand or request,
the giving of any notice, consent or waiver or the taking of any other action),
the fact that at the time of taking any such action, the Holders of such
specified percentage have joined therein may be evidenced (i) by any instrument
or any number of instruments of similar tenor executed by Holders in person or
by agent or proxy appointed in writing, (ii) by the record of the Holders voting
in favor thereof at any meeting of Holders duly called and held in accordance
with the provisions of Article 12 or (iii) by a combination of such instrument
or instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Securities, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than 15 days prior to the date of commencement of solicitation of such
action.
 
 
Section 11.02 Proof of Execution by Holders. Subject to the provisions of
Section 7.01, Section 7.02 and Section 12.05, proof of the execution of any
instrument by a Holder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Securities shall be proved by the security register of the Registrar
or by a certificate of the Registrar. The record of any Holders' meeting shall
be proved in the manner provided in Section 12.06.
 
 
Section 11.03 Persons Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Registrar
may deem the Person in whose name a Security shall be registered upon the
security register of the Registrar to be, and may treat it as, the absolute
owner of such Security (whether or not such Security shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Registrar) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.12 and
Section 4.01) accrued and unpaid interest on such Security, for conversion of
such Security and for all other purposes; and neither the Company nor the
Trustee nor any authenticating agent nor any Paying Agent nor any Conversion
Agent nor any Registrar shall be affected by any notice to the contrary. All
such payments so made to any Holder for the time being, or upon its order, shall
be valid, and, to the extent of the sum or sums so paid, effectual to satisfy
and discharge the liability for monies payable upon any such Security.
Notwithstanding anything to the contrary in this Indenture or the Securities
following an Event of Default, any Holder of a beneficial interest in a Global
Security may directly enforce against the Company, without the consent,
solicitation, proxy, authorization or any other action of the Depositary or any
other Person, such Holder's right to exchange such beneficial interest for a
Physical Security in accordance with the provisions of this Indenture.
 
 
ARTICLE 12
 
Holders' Meetings

 

--------------------------------------------------------------------------------

 

 
Section 12.01 Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 12 for any
of the following purposes:
 
(a)    to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Holders pursuant to any of the
provisions of Article 6;
 
(b)    to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;
 
(c)    to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 9.02; or
 
(d)    to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Securities under any
other provision of this Indenture or under applicable law.
 
 
Section 12.02 Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 12.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 11.01, shall be mailed to
Holders of such Securities at their addresses as they shall appear on the
security register of the Registrar. Such notice shall also be mailed to the
Company. Such notices shall be mailed not less than 20 nor more than 90 days
prior to the date fixed for the meeting.
 
Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.
 
 
Section 12.03 Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% in
aggregate principal amount of the Securities then outstanding, shall have
requested the Trustee to call a meeting of Holders, by written request setting
forth in reasonable detail the action proposed to be taken at the meeting, and
the Trustee shall not have mailed the notice of such meeting within 20 days
after receipt of such request, then the Company or such Holders may determine
the time and the place for such meeting and may call such meeting to take any
action authorized in Section 12.01, by mailing notice thereof as provided in
Section 12.02.
 
Section 12.04 Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Securities on the
record date pertaining to such meeting or (b) be a Person appointed by an
instrument in writing as proxy by a Holder of one or more Securities on the
record date pertaining to such meeting. The only Persons who shall be entitled
to be present or to speak at any meeting of Holders shall be the Persons
entitled to vote at such meeting and their counsel and any

 

--------------------------------------------------------------------------------

 

representatives of the Trustee and its counsel and any representatives of the
Company and its counsel.
 
 
 
Section 12.05 Regulations. Notwithstanding any other provision of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of
Securities and of the appointment of proxies, and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.
 
The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in principal
amount of the Securities represented at the meeting and entitled to vote at the
meeting.
Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding. The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders. Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of Securities represented at the
meeting, whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.
 
 
Section 12.06 Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
principal amount of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
duplicate of all votes cast at the meeting. A record in duplicate of the
proceedings of each meeting of Holders shall be prepared by the secretary of the
meeting and there shall be attached to said record the original reports of the
inspectors of votes on any vote by ballot taken thereat and affidavits by one or
more Persons having knowledge of the facts setting forth a copy of the notice of
the meeting and showing that said notice was mailed as provided in Section
12.02. The record shall show the principal amount of the Securities voting in
favor of or against any resolution. The record shall be signed and verified by
the affidavits of the permanent chairman and secretary of the meeting and one of
the duplicates shall be delivered to the Company and the other to the Trustee to
be preserved by the Trustee, the latter to have attached thereto the ballots
voted at the meeting.
 
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.
 

 

--------------------------------------------------------------------------------

 

Section 12.07 No Delay of Rights by Meeting. Nothing contained in this Article
12 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Securities.
 
ARTICLE 13
Miscellaneous
 
Section 13.01 Notices. Any notice or communication by the Company or the Trustee
to the other shall be deemed to be duly given if made in writing and delivered:
 
(a)    by hand (in which case such notice shall be effective upon delivery);
 
(b)    by facsimile (in which case such notice shall be effective upon receipt
of confirmation of good transmission thereof); or
 
(c)    by overnight delivery by a nationally recognized courier service (in
which case such notice shall be effective on the Business Day immediately after
being deposited with such courier service), in each case to the recipient
party's address or facsimile number, as applicable, set forth in this Section
13.01. The Company or the Trustee by notice to the other may designate
additional or different addresses or facsimile numbers for subsequent notices or
communications.
 
Any notice or communication to a Holder shall be mailed to its address shown on
the register kept by the Registrar. Failure to mail a notice or communication to
a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.
If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.
If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Securities Agent at the same time. If the Trustee or the
Securities Agent is required, pursuant to the express terms of this Indenture or
the Securities, to mail a notice or communication to Holders, the Trustee or the
Securities Agent, as the case may be, shall also mail a copy of such notice or
communication to the Company.
All notices or communications shall be in writing.
The Company's address is:

 

--------------------------------------------------------------------------------

 

TiVo Inc.
2160 Gold Street, P.O. Box 2160
Alviso, CA 95002
Attention: Chief Financial Officer
Facsimile: 408-934-1361
 
with a copy to:
 
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attention: Keith Benson
Facsimile: 415-395-8095
 
The Trustee's address is:
 
Wells Fargo Bank, National Association
707 Wilshire Blvd., 17th Floor,
Los Angeles, CA 90017 
Attention: TiVo Administrator
Facsimile: 213-614-3355

 
 
Section 13.02 Communication by Holders with Other Holders. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA §312(c).
 
Section 13.03 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture other than an Opinion of Counsel with respect to an action to be
taken on the Issue Date in connection with the initial issuance of the
Securities, the Company shall furnish to the Trustee:
 
(a)    an Officer's Certificate stating that, in the opinion of the signatories
to such Officer's Certificate, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and
 
(b)    an Opinion of Counsel stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.
 
Each signatory to an Officer's Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officer's Certificate or certificates of public officials as to factual matters
if such signatory reasonably and in good faith believes in the accuracy of the
document relied upon.
 
 
Section 13.04 Statements Required in Certificate or Opinion. Each Officer's
Certificate or Opinion of Counsel with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
 
(a)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
 
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

--------------------------------------------------------------------------------

 

 
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
 
 
Section 13.05 Rules by Trustee and Agents. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
their respective functions.
 
 
Section 13.06 Non-Business Days. If any Interest Payment Date, the Maturity
Date, any Fundamental Change Repurchase Date or any other payment date falls on
a date that is not a Business Day, the Company shall make the payment due on
such Interest Payment Date, the Maturity Date, such Fundamental Change
Repurchase Date or such other payment date, as the case may be, on the next
succeeding day that is a Business Day, and no interest or other amount shall
accrue on such payment as a result of such postponement.
 
 
Section 13.07 Duplicate Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart by facsimile
shall be effective as delivery of a manually executed counterpart thereof.
 
 
 
 
Section 13.08 Governing Law; Waiver of Jury Trial . THIS INDENTURE AND THE
SECURITIES, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS INDENTURE OR THE SECURITIES, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE SECURITIES OR
THE TRANSACTION CONTEMPLATED HEREBY.
 
 
Section 13.09 No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.
 
Section 13.10 Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors and assigns. All agreements of the
Trustee in this Indenture shall bind its successors.
 

 

--------------------------------------------------------------------------------

 

 
Section 13.11 Separability. In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and a Holder shall have no claim therefor against any party
hereto.
 
 
Section 13.12 Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.
 
Section 13.13 Calculations in Respect of the Securities. The Company and its
agents shall make all calculations under this Indenture and the Securities.
These calculations include, but are not limited to, determinations of the
Closing Sale Price of the Common Stock, the number of shares deliverable upon
conversion of the Securities and amounts of interest payable on the Securities.
The Company and its agents shall make all of these calculations in good faith,
and, absent manifest error, such calculations shall be final and binding on all
Holders. The Company shall provide a copy of such calculations to the Trustee as
required hereunder, and, absent such manifest error, the Trustee shall be
entitled to conclusively rely on the accuracy of any such calculation without
independent verification.
 
 
Section 13.14 No Personal Liability of Directors, Officers, Employees or
Shareholders. None of the Company's past, present or future directors, officers,
employees or stockholders, as such, shall have any liability for any of the
Company's obligations under this Indenture or the Securities or for any claim
based on, or in respect or by reason of, such obligations or their creation. By
accepting a Security, each holder waives and releases all such liability. This
waiver and release is part of the consideration for the issue of the Securities.
 
 
 
Section 13.15 Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
 
 
 
 
Section 13.16 Set-Off of Withholding Taxes. If the Company is required by
applicable law to pay, and pays, withholding tax on behalf of a Non-U.S. Holder
as a result of an adjustment to the Conversion Rate, the Company may, at its
option, set off or cause to be set off such withholding tax against any payments
of cash or shares of Common Stock on the Securities (or, if such withholding tax
has not

 

--------------------------------------------------------------------------------

 

previously been fully set off against such cash or shares, against any payments
on the shares of Common Stock). For purposes of such a set-off, each share of
Common Stock shall be deemed to have a value equal to the Closing Sale Price of
the Common Stock on the Conversion Date applicable to such Security.
 
 
 
Section 13.17 U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.
 
 
[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]
 

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.
TIVO INC.
 
 
By: /s/ Anna Brunelle            
Name:    Anna Brunelle
Title:    Chief Financial Officer
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
 
 
By: /s/ Maddy Hall            
Name:    Maddy Hall
Title:    Vice President
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
[FORM OF FACE OF SECURITY]
TIVO INC.
Certificate No. ________________
[INSERT PRIVATE PLACEMENT LEGEND (SECURITIES) AND
GLOBAL SECURITY LEGEND AS REQUIRED]
4.00% Convertible Senior Notes due 2016 (the “Securities”)
CUSIP No. [ ]
TiVo Inc., a Delaware corporation (the “Company,” which term includes any
successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received, hereby promises to pay to [ ], or its
registered assigns, the principal amount of [________] dollars ($[________]) [,
or such principal amount as shall be reflected in the books and records of the
Trustee and the Depositary]1, on March 15, 2016, and to pay interest thereon, as
provided on the reverse hereof, until the principal and any unpaid and accrued
interest are paid or duly provided for.
Interest Payment Dates: March 15 and September 15, with the first payment to be
made on September 15, 2011.
Regular Record Dates: March 1 and September 1.
The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.
_____________________
1    This is included for Global Securities.

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, TiVo Inc. has caused this instrument to be duly signed.
TIVO INC.
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
Dated:
 
 
 

 
 
 
 
TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Securities referred to
in the within-mentioned Indenture.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
By:
 
 
 
Authorized Signatory
 
 
 
 
 
 
 
Dated:
 
 
 

 
 
 

 

--------------------------------------------------------------------------------

 

 
--------------------------------------------------------------------------------
[FORM OF REVERSE OF SECURITY]
TIVO INC.
4.00% Convertible Senior Notes due 2016
1.Interest. TiVo Inc., a Delaware corporation (the “Company”), promises to pay
interest on the principal amount of this Security at the rate per annum shown
above. The Company will pay interest, payable semi-annually in arrears, on March
15 and September 15 of each year, with the first payment to be made on September
15, 2011. Interest on the Securities will accrue on the principal amount from,
and including, the most recent date to which interest has been paid or provided
for or, if no interest has been paid, from, and including, March 10, 2011, in
each case to, but excluding, the next Interest Payment Date or the Maturity
Date, as the case may be. Interest will be computed on the basis of a 360-day
year of twelve 30-day months. The Company shall pay, in cash, interest on any
overdue amount (including, to the extent permitted by applicable law, overdue
interest) at the rate borne by the Securities. In certain circumstances,
Additional Interest will be payable in accordance with Section 4.09(a) and
Section 6.02(b) of the Indenture and any reference to “interest” shall be deemed
to include any such Additional Interest.
2.Maturity. The Securities will mature on March 15, 2016.
3.Method of Payment. Except as provided in the Indenture (as defined below), the
Company will pay interest on the Securities to the Persons who are Holders of
record of Securities at 5:00 p.m., New York City time, on the Regular Record
Date set forth on the face of this Security immediately preceding the applicable
Interest Payment Date. Holders must surrender Securities to a Paying Agent to
collect the principal amount plus, if applicable, accrued and unpaid interest,
if any, or the Fundamental Change Repurchase Price, payable as herein provided
on the Maturity Date or Fundamental Change Repurchase Date, as applicable.
4.Paying Agent, Registrar, Conversion Agent. Initially, Wells Fargo Bank,
National Association (the “Trustee”) will act as Paying Agent, Registrar and
Conversion Agent. The Company may change any Paying Agent, Registrar or
Conversion Agent without prior notice.
5.Indenture. The Company issued the Securities under an Indenture dated as of
March 10, 2011 (the “Indenture”) between the Company and the Trustee. The
Securities are subject to all terms set forth in the Indenture, and Holders are
referred to the Indenture for a statement of such terms. The Securities are
unsecured senior obligations of the Company limited to $150,000,000 aggregate
principal amount plus up to an additional $22,500,000 aggregate principal amount
pursuant to the Initial Purchaser's option to purchase additional Securities, as
provided in the Purchase Agreement, except as otherwise provided in the
Indenture (and except for Securities issued in substitution for destroyed, lost
or stolen Securities). Terms used herein without definition and which are
defined in the Indenture have the meanings assigned to them in the Indenture. In
the event of any inconsistency between the terms of this Security and the terms
of the Indenture, the terms of the Indenture shall control.
6.No Redemption. The Securities are not redeemable at the option of the Company
prior to the Maturity Date, no sinking fund is provided for the Securities and
the Securities will not be subject to defeasance.
7.Repurchase at Option of Holder Upon a Fundamental Change. Subject to the terms
and conditions of the Indenture, in the event of a Fundamental Change, each
Holder of the Securities shall have the right, at the Holder's option, to
require the Company to repurchase such Holder's Securities including any portion
thereof which is $1,000 in principal amount or any integral multiple thereof on
the

 

--------------------------------------------------------------------------------

 

Fundamental Change Repurchase Date at a price payable in cash equal to the
Fundamental Change Repurchase Price.
8.Conversion. The Securities shall be convertible into shares of Common Stock in
accordance with Article 10 of the Indenture. To convert a Security, a Holder
must satisfy the requirements of Section 10.02(a) of the Indenture. A Holder may
convert a portion of a Security if the portion is $1,000 principal amount or an
integral multiple of $1,000 principal amount.
Upon conversion of a Security, the Holder thereof shall be entitled to receive
the shares of Common Stock payable upon conversion in accordance with Article 10
of the Indenture, at the Conversion Rate specified in the Indenture, as adjusted
from time to time as provided in the Indenture.
9.Denominations, Transfer, Exchange. The Securities are in registered form,
without coupons, in denominations of $1,000 principal amount and integral
multiples of $1,000 principal amount. The transfer of Securities may be
registered and Securities may be exchanged as provided in the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or similar governmental charge
that may be imposed in connection with certain transfers or exchanges as set
forth in the Indenture. The Company or the Trustee, as the case may be, shall
not be required to register the transfer of or exchange any Security for which a
Repurchase Notice has been delivered, and not withdrawn, in accordance with the
Indenture, except the unrepurchased portion of Securities being repurchased in
part.
10.Persons Deemed Owners. The registered Holder of a Security will be treated as
its owner for all purposes. Only registered Holders of Securities shall have the
rights under the Indenture.
11.Amendments, Supplements and Waivers. The Indenture contains provisions
permitting the Company and the Trustee in certain circumstances, without the
consent of the Holders of the Securities, and in certain other circumstances,
with the consent of the Holders of at least a majority in aggregate principal
amount of the outstanding Securities, to amend or supplement the Indenture or
the Securities.
12.Defaults and Remedies. Subject to certain exceptions, if an Event of Default
occurs and is continuing, the Trustee by notice to the Company or the Holders of
at least 25% in principal amount of the Securities then outstanding by notice to
the Company and the Trustee may declare the principal of, and any accrued and
unpaid interest on, all Securities to be due and payable immediately. If any of
certain bankruptcy or insolvency-related Events of Default occurs and is
continuing, the principal of, and accrued and unpaid interest on, all the
Securities shall automatically become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Holder. Subject
to certain exceptions, the Holders of a majority in aggregate principal amount
of the Securities then outstanding by written notice to the Trustee may rescind
or annul an acceleration and its consequences if certain conditions specified in
the Indenture are satisfied.
13.Trustee Dealings with the Company. The Trustee under the Indenture, or any
banking institution serving as successor Trustee thereunder, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for, the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not Trustee.
14.Authentication. This Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent in accordance with
the Indenture.
15.Abbreviations. Customary abbreviations may be used in the name of a Holder or
an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entirety), JT TEN (= joint tenants with right of survivorship and not as tenants
in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to Minors Act).
THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:

 

--------------------------------------------------------------------------------

 

TiVo Inc.
2160 Gold Street, P.O. Box 2160
Alviso, CA 95002
Attn: General Counsel
 
 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 1
FORM OF ASSIGNMENT
I or we assign to
PLEASE INSERT SOCIAL SECURITY OR|
OTHER IDENTIFYING NUMBER
 
 

                                            
(please print or type name and
address)                                            
    
 
 

                                            
 
the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint                                         
 
 

 
Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.
 
Dated:
 
 
 
 
 
 
NOTICE: The signature on this assignment must correspond with the name as it
appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar.

 
 
Signature Guarantee:
 
 
 
 
 

 
 
In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:
[Check One]
(1) ____    to TiVo Inc. or any Subsidiary thereof; or
(2) ____    pursuant to a registration statement which has become effective
under the Securities Act of 1933, as amended (the “Securities Act”); or
(3) ____    to a Qualified Institutional Buyer in compliance with Rule 144A
under the Securities Act; or
(4) ____    pursuant to an exemption from registration provided by Rule 144
under the Securities Act (if available) or any other available exemption from
the registration requirements of the Securities Act.

 

--------------------------------------------------------------------------------

 

Unless one of the items (1) through (4) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(4) is checked, the Company, the transfer agent or the Registrar may require,
prior to registering any such transfer of the Securities, in their sole
discretion, such written legal opinions, certifications and other evidence as
the Registrar or the Company have reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended. If item (3) is checked, the purchaser must complete the certification
below.
If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.
 
Dated:
 
Signed:
 
 
 
 
(Sign exactly as name appears on the other side of this Security)

 
 
Signature Guarantee:
 
 
 
 
 

 
TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED
The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A and acknowledges that the
transferor is relying upon the undersigned's foregoing representations in order
to claim the exemption from registration provided by Rule 144A.
 
Dated:
 
Signed:
 
 
 
 
NOTICE: To be executed by an executive officer

 
 

 

--------------------------------------------------------------------------------

 

 
ATTACHMENT 2
FORM OF CONVERSION NOTICE
To convert this Security in accordance with the Indenture, check the box: o
To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):
$______________
If you want the stock certificate representing the Common Stock issuable upon
conversion made out in another person's name, fill in the form below:
 
(Insert other person's soc. sec. or tax I.D. no.)

                            
 
 
 
(Print or type other person's name, address and zip code)

Date:
 
Signature(s):
 
 
 
 
 
 
 
 
(Sign exactly as your name(s) appear(s) on the
other side of this Security)

 
 
Signature(s) guaranteed
 
 
by:
 
 
 
 
(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 
 
 
 
 

 

--------------------------------------------------------------------------------

 

FORM OF REPURCHASE NOTICE
Certificate No. of Security:____________________
If you want to elect to have this Security purchased by the Company pursuant to
Section 3.02 of the Indenture, check the box: o
If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.02 of the Indenture, state the principal amount to be so
purchased by the Company:
$ _____________________
(in an integral multiple of $1,000)
 
 
Date:
 
Signature(s):
 
 
 
 
 
 
 
 
(Sign exactly as your name(s) appear(s) on the
other side of this Security)

 
 
Signature(s) guaranteed
 
 
by:
 
 
 
 
(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1A
FORM OF PRIVATE PLACEMENT LEGEND (SECURITIES)
THIS SECURITY AND ANY SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY, ANY
SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THIS SECURITY NOR ANY INTEREST
OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF TIVO INC. THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF
OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE, IF ANY, AS MAY
BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:
(A) TO TIVO INC. OR ANY SUBSIDIARY THEREOF; OR
 
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR
 
(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR
 
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (D) ABOVE,
THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH
LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED
IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE
WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION
IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1B
FORM OF PRIVATE PLACEMENT LEGEND (COMMON STOCK)
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF TIVO INC. THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE OF
TIVO INC.'S 4.00% CONVERTIBLE SENIOR NOTES DUE 2016 OR SUCH SHORTER PERIOD OF
TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR
PROVISION THEREUNDER, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW, EXCEPT ONLY:
(A) TO TIVO INC. OR ANY SUBSIDIARY THEREOF; OR
 
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR
 
(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR
 
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (D) ABOVE,
THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH
LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED
IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE
WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION
IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT B-2
FORM OF LEGEND FOR GLOBAL SECURITY
Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:
THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR'S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTIONS 2.15 AND 2.16 OF THE INDENTURE.
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
Form of Notice of Transfer Pursuant to Registration Statement
TiVo Inc.
2160 Gold Street, P.O. Box 2160
Alviso, CA 95002
Attention: Chief Financial Officer
 
Wells Fargo Bank, National Association
608 2nd Ave.
South Minneapolis, MN 55479
Attention: Bondholders Communications
Re: TiVo Inc. (the “Company”) 4.00% Convertible Senior Notes due 2016 (the
“Securities”)
Ladies and Gentlemen:
Please be advised that _________________ has transferred $________________
aggregate principal amount of the Securities and shares of Common Stock, par
value $0.01 per share, of the Company issued on conversion of the Securities
(“Common Stock”) pursuant to an effective Shelf Registration Statement on Form
S-3 (File No. 333-_______).
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933 as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Securities or Common Stock is named as a “Selling Security Holder” in the
Prospectus dated ______________________, or in amendments or supplements thereto
(the “Prospectus”), and that the aggregate principal amount of the Securities
and the number of shares of Common Stock transferred are [a portion of] the
Securities and Common Stock listed in such Prospectus, as amended or
supplemented, opposite such owner's name.
Very truly yours,
 
 
 
___________________________
(Name)
 
 

 